Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 1 of 64
               Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 1 of 35                  GOVERNMENT
                                                                                                EXHIBIT
                                                                                                      j_

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

     HI-TECH PHARMACEUTICALS, INC.,:
     and INTELLECTUAL WELLNESS,
     LLC,

             Plaintiffs,

             vs.                                               CIVIL ACTION FILE NO:
                                                                  l:15-cv-3887-RWS
     IRONMAGLABS, LLC. A Nevada
     Limited Liability Company
     and ROBERT DIMAGGIO

             Defendants.

                                            COMPLAINT

             COMES NOW, the Plaintiffs Hi-Tech Pham1aceuticals, Inc., ("Hi-Tech") and

      Intellectual We llness, LLC, (''Inte llectual Wellness") (co ll ective ly " Plai ntiffs"), by

      and through the undersigned counsel of record, and fo r its Comp laint against the

      Defendants lron Mag Labs, LLC, ("IronMag") and Robert Dimaggio ('• Dimagg io,")

      (co llectively lronMag and Mr. Dimaggio shall be referred to as "Defendants''), states

      as fo ll ows:

                                       I.     THE PARTIES

      I.     Hi-Tech is a corporation organized and ex isting under the laws of the State of

      Georgia, with its pri ncipal place of busi ness located at 60 15-B Uni ty Drive,

      Norcross, Georgia 30071. Hi-Tech sells, distributes, and manufactures high quali ty


                                                   -1-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 2 of 64
                Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 2 of 35




     dietary supplement products in the State of Georgia and throughout the United

     States.

     2.    Intellectual Wellness is a Michigan Limited Liability Company with its

     principle place of business in Brighton, Michigan

     3.    Intellectual Wellness is the owner by assignment of the following United

     States Patent: U.S. Patent No. 8,084,446, entitled "Use of DHEA Derivatives for

     Enhancing Physical Performance" ("the ' 446 patent") (attached thereto as Exhibit

     A).

     4.    Intellectual Wellness is the owner by assignment of the following United

     States Patent: U.S. Patent No . 8,338,399 entitled "Use of DHEA Derivatives for

     Enhancing Physical Performance" (''the '399 patent") (attached thereto as Exhibit

     B).

     5.    The above patents are herein referred to as the "Patents in Suit"

     6.        Hi-Tech has been granted a license to the Patents in Suit by Intellectual

     Wellness which includes the right to institute suit with the respect to infringement

     of the Patents in Suit.

     7.        Defendant IronMag is a Nevada Limited Liability Company with its principal

     place of business located in Las Vegas, Nevada. Upon information and belief,

     IronMag sell s, distributes, and markets its products, including the Infringing




                                               -2-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 3 of 64
                Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 3 of 35




     Products at issue, in the State of Georgia, in this District, and throughout the United

     States.

     8.        Mr. Dimaggio is an individual and citizen of Michigan.

     9.        Upon information and belief, Dimaggio is the Chief Executive Officer, owner,

     and President of IronMag.

     10.       Upon infom1ation and belief, Mr. Dimaggio authorizes, participates m,

     directs , controls, causes, ratifies , and/or is the moving force behind the selection and

     sale and distribution of the Infringing Products and/or personally sells the Infringing

     Products.

                              II.    JURISDICTION AND VENUE

      11 .     This is an action for patent infringement arising under the patent laws of the

     United States, Title 35 of the United States Code.

      12.      Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C.

     §§ 1331 , 1338 and 1367.

      13.      This is also an action under the Lanham Act, 15 U.S.C. § 1051 , et. seq. , and

     the Georgia Deceptive and Unfair Trade Practices Act, O.C.G.A. § 10-1-372 (a), for

     relief from lronMag' s false advertising, deceptive acts, and unfair competition

     arising out of IronMag ' s use of false or misleading descriptions and/or false or

     misleading representations of fact. Hi-Tech brings this action to enjoin IronMag

     from continuing to falsely advertise its dietary supplement products, and to recover


                                                 -3-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 4 of 64
              Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 4 of 35




     from the competitive injury that lronMag's false advertising and unfair competition

     have caused to Hi-Tech's business.

     14.     Accordingly, this Court has subject matter jurisdiction over this action

     pursuant to 15 U.S.C § 1331 (federal question).

      15 .   This Court also has jurisdiction pursuant to 28 U.S.C § 1367 (supplemental

     jurisdiction), and 28 U.S.C. § 1332 (diversity), as this action is between citizens of

     different states and the amount in controversy, exclusive of interest and costs,

     exceeds seventy-five thousand dollars ($75 ,000.00).

      16.    This Court has personal jurisdiction over Defendants. For example, this Court

     may exercise personal jurisdiction over the Defendants pursuant to O.C.G .A. §9-10-

     91 because one or more of the Defendants are doing business in this judicial district

     and/or have committed tortious acts within this judicial district including unfair

     competition, patent infringement, among other wrongful and unlawful acts.

      17.    This Court therefore has jurisdiction over the Defendants pursuant to the

     provisions of the Georgia long-arm statute.

      18.    Venue is proper under 28 U.S.C. §§ 1391 and 1400 in that one or more of the

      Defendants are doing and transacting business within this judicial district, and have

     committed the tortious acts complained of herein in this judicial district. By way of

     example and without limitation, Defendants directly or through intermediaries

     (including distributors, retailers, and others), formulates , makes, manufactures,


                                               -4-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 5 of 64
             Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 5 of 35




     ships, distributes, advertises, markets, offers for sale, and/or sells dietary supplement

     products that infringe on one or more claims of the Patents in Suit (hereinafter the

     ''Infringing Products"), which include without limitation products sold under the "4

     Andro Rx'' and ··1 Andro Rx" brand names in the Northern District of Georgia.

      19.   By way of further example and without limitation, Defendants have

     purposefully and voluntarily placed the Infringing Products and illegal supplements

     into the stream of commerce with the knowledge, understanding, and expectation

     that such Infringing Products would and will be purchased in the Northern District

     of Georgia.

     20.    The Infringing Products were currently available for purchase in the Northern

     District of Georgia.

     21.    The Infringing Products are currently available for purchase in the Northern

     District of Georgia.

                             Ill.   FACTUAL BACKGROUND

     22.    The nutritional supplement industry is one of the fastest growing and most

      lucrative in the United States. A recent Forbes article estimates that nutritional

     supplement sales accounted for $32 billion in revenue in 2012 and predicts this

     number to grow to $60 billion within ten years. The growth and size of the nutritional

     supplement market and the relatively low barriers to entry provide perverse

     incentives for unfair competition prohibited by the Lanham Act.


                                                -5-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 6 of 64
             Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 6 of 35




     23 . . Hi-Tech is a cutting-edge sports supplement manufacturer and marketer.

     From its inception, Plaintiff has been a leader in the nutritional supplement market,

     specifically for body building products.

     24.    Hi-Tech manufactures and sells products in several categories of body

     building products, including testosterone boosters, muscle-gainers, and pro-

     anabolics.

     25 .   Hi-Tech manufactures dozens of products m the testosterone boosters,

     muscle-gainers, and pro-anabolics sub-markets.

     26.    Defendants operate a dietary supplement company which provides sports

     nutrition, muscle enhancement, weight loss, pre-and post-workout, and other various

     supplements.

     27.    Defendants maintain a website at IronMagLabs.com to facilitate the sale and

     distribution of its products.

     28.    Defendants advertise and sell their dietary supplements, including the

      Infringing Products, nationwide, including within the Northern District of Georgia.

     29.    As early as May 1, of 2012 Defendants were on notice of their infringement

     of the Patents in Suit; were notified to cease and desist their infringement of the

     patent rights under the Patents in Suit; and were on notice that certain products sold

      by Defendants infringed one or more of the claims of one or more of the patent rights

     of the Patents in Suit.


                                                -6-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 7 of 64
              Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 7 of 35




     30.     Defendants were sued for their infringement on September 25, 2014 in the

     United States District Court for the Eastern District of Michigan in an action entitled

     Intellectual Wellness, LLCv. /ronMag Labs, LLCCivi l Action No. 5:14-cv-13717-

     JEL-RS W (hereinafter ''the Previous Action").

     31.     On December 12, 2014, Defendants acknowledged the Patent rights under the

      Patents in Suit when they settled the Previous Action and agreed to pay royalties for

      use of the Patents in Suit.

      32.    Notwithstanding their acknowledgement of the patent rights in the Patents in

      Suit, Defendants continued to, and still does, sell the Infringing Products and refuses

      and fails to pay the royalties agreed upon in settling the Previous Action.

      33 .   Hi-Tech ' s body building products have natural ingredients and compete

      directly with Defendants' Super DMZ 4.0™ and Osta Rx™ products.

                              DEFENDANTS' MISREPRESENTATIONS


      34.    Defendants have made deliberate and misleading representations regarding

      the lronMag Labs ' Super DMZ 4.0™ and Osta Rx™ products. These products are

      marketed as being natural supplements, when , in fact, they contain an illegal

      unapproved new drug known as Ostarine, or (2S)-3-(4-cyanophenoxy)-N-[4-cyano-

      3-(trifluoromethyl)phenyl]-2-hydroxy-2-methylpropanamide, which is a selective

      androgen receptor modulator for which substantial clinical investigations have been




                                                -7-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 8 of 64
             Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 8 of 35




     instituted and made public with regard to treatment of cancer cachexia, or muscle

     wasting.

     35.    Super DMZ 4.0™ and Osta Rx™ are androgenic modulator products and

     unapproved new drugs sold in violation of sections 505(a) and 30l(d) of the Federal

     Food, Drug, and Cosmetic Act (FDCA) [21 U.S.C . §§ 355(a) and 331 (d)] and are

     misbranded drugs sold in violation of sections 502 and 30l(a) [21 U.S.C. §§ 352 and

     331 (a)] of the FDCA.

     36.    IronMag Labs states that that this product contains the following active

     pharmaceutical ingredients:

      Product      Active Pharmaceutical Ingredient
      Super DMZ    (2S)-3-(4-cyanophenoxy) -N- [4-cyano-3-(trifluoromethyl)phenyl] -2-
      4 .0™        methylpropanamide) Ostarine (MK-2866) (declared on the immediate container
                   label)
      37.   IronMag Labs states that that this product contains the following active

      pharmaceutical ingredients:

      Product       Active Pharmaceutical Ingredient
      Osta Rx™      (2S)-3-(4-cyanophenoxy)-N- [4-cyano-3-(tritluoromethyl)phenyl] -2-
                    methylpropanamide) Ostarine (MK-2866) (declared on the immediate container
                    label)

      38.   Super OMX 4.0™ and Osta Rx™ are not dietary supplements . According to

      section 20l(ff)(3)(B)(i) of the FDCA [21 U.S.C. § 321 (ff)(3)(B)(i)], a dietary

     supplement may not include an article that is approved as a new drug under section

     505 of the FDCA [21 U.S .C. § 355(a)] unless that article was marketed as a dietary


                                             -8-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 9 of 64
               Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 9 of 35




     supplement or food prior to FDA approval of such drug. According to section

     20l(ff)(3)(B)(ii) of the FDCA [21 U.S.C. § 321 (ff)(3)(B)(ii)], a dietary supplement

     also may not include an article authorized for investigation as a new drug for which

     substantial clinical investigations have been instituted and made public, unless the

     article was marketed as a dietary supplement or food before its authorization as a

     new drug.

     39.      Super DMZ™ 4.0 and Osta Rx™ contain (2S)-3-(4-cyanophenoxy)-N-[4-

     cyano-3-(trifluoromethyl)phenyl]-2-hydroxy-2-methylpropanamide which is the

     subject of substantial clinical investigations, which have been made public (see

      Exhibit C).

     40.     Upon information and belief and based on the information available to Hi-

     Tech, ostarine was not marketed as a dietary supplement or as a food until after it

     was under substantial clinical investigation. Therefore, Super DMZ 4.0™ and Osta

      Rx™, which contain ostarine, are also excluded from the definition of a dietary

     supplement under section 201 (ff)(3)(B)(ii) of the FDCA [21 U.S.C. § 321

     (ff)( 3)(B )(ii)] .

     41.     Super DMZ 4.0™ and Osta Rx™ are also classified as "new drugs" as defined

      by section 201 (p) of the FDCA [21 U.S.C. § 321 (p )], because these products are not

     generally recognized among experts as safe and effective for use under the

     conditions prescribed, recommended , or suggested in their labeling.


                                               -9-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 10 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 10 of 35




    42.     Furthermore, Super DMZ 4.0™ and Osta Rx™ are prescription drugs as

     defined in section 503(b )( 1)(A) of the Act [21 U .S.C. § 353(b )(1 )(A)], because due

     to their toxicity or potentiality for harmful effect, the method of their use, or the

     collateral measures necessary for their use, they are not safe for use except under the

     supervision of a practitioner licensed by law to administer them. Super OMX 4.0™

     and Osta Rx™ are also prescription drugs because they contain a selective androgen

     receptor modulator, ostarine, and present significant potential safety risks to

     consumers who take them without the supervision of a practitioner licensed by law

     to administer such drugs.

     43.    Under sections 30l(d) and 505(a) of the FDCA [21 U.S.C. §§ 331(d) and

     355(a)], a new drug may not be introduced or delivered for introduction into

     interstate commerce unless an FDA approved application is in effect for it.

     44 .   No approved applications are in effect for IronMag Labs Super DMZ 4.0™

     and Osta Rx™ products.

     45 .   Consequently, IronMag Labs ' marketing and sale of these products without

     such approved applications violates these provisions of the FDCA.

     46.    According to section 502(f)(l) of the FDCA [21 U.S.C. § 352(f)(1 )] , a drug

     is misbranded if, among other things, it fails to bear adequate directions for its

     intended use(s).




                                              - I 0-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 11 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 11 of 35




    4 7.   "Adequate directions for use" means directions under which a layman can use

    a drug safely and for the purposes for which it is intended (21 CFR Part 201.5].

    48.    Prescription drugs can be used safely only at the direction, and under the

    supervision of a licensed practitioner and therefore, it is impossible to write

    ''adequate directions for use" for prescription drugs.

    49 .   FDA-approved prescription drugs which bear the FDA-approved labeling are

    exempt from the requirements that they bear adequate directions for use by a

     layperson (21 CFR Part 201.100( c )(2) and 201.115].

     50.   Therefore, because there are no FDA-approved applications for IronMag' s

     Super DMZ 4.0™ and Osta Rx™ products, their labeling fail to bear adequate

     directions for their intended use, causing them to be misbranded under section

     502(f)(l) of the FDCA (21 U.S.C. § 352(f)(l)] .

     51.   IronMag's Super DMZ 4.0™ and Osta Rx™ products are misbranded for all

    of the aforementioned reasons. The introduction or de livery for introduction into

     interstate commerce of these misbranded drug products violates section 30l(a) of

    the FDCA (21 U.S .C. § 33 l(a)].

     52.   Defendants· false, misleading and deceptive practices have violated the

     Lanham Act and have unjustly enriched Defendants at the expense of Hi-Tech, and

     have caused Hi-Tech extensive and irreparable harm, including, but not limited to,

     loss of revenue, disparagement, and loss of goodwill.


                                             - I I-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 12 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 12 of 35




                                DEFENDANTS' INFRINGEMENTS


    53 .    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

     54.    Defendants have committed the tort of patent infringement within the State of

    Georgia, and more particularly, within the Northern District of Georgia, in that

     Defendants have caused the Infringing Products to be formulated made,

     manufactured, shipped, distributed, advertised, offered for sale and/or sold in this

     District, and continues to do so.

     55 .   The Infringing Products are formulated , made, manufactured, shipped,

     distributed, advertised, offered for sale and sold by Defendants to include certain

     ingredients that, by virtue of their inclusion in the Infringing Products, infringe one

     or more of the claims of the Patents in Suit.

     A.     DIRECT INFRINGEMENTS


     56.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein .

     57.    Defendants ' employees, agents, representatives, and/or other persons

     sponsored by or who endorse Defendants and/or Defendants ' Infringing Products in

     advertising and marketing activities, have taken, used, and orally administered the

     Infringing Products.

     58.    The Infringing Products are formulated, made, manufactured, shipped,

     distributed, advertised, offered for sale and sold by Defendants to include certain




                                               -12-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 13 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 13 of 35




     ingredients that, by virtue of their inclusion in the Infringing Products, infringe one

     or more of the claims of the Patents in Suit.

     59.   The Infringing Products are and were formulated, made, manufactured,

     shipped, distributed, advertised, offered for sale and sold by Defendants by virtue of

     the inclusion in the Infringing Products of one or more claims of the Patents in Suit,

     infringes and infringed one or more of the claims of one or more of the Patents in

     Suit, and as a result, when Defendants' employees, agents, representatives, and/or

     other persons sponsored by or who endorse Defendants and/or Defendants'

     Infringing Products in advertising and marketing activities orally administer and

     administered the Infringing Products, they are and were practicing and practiced the

     methods disclosed in those claims.

     60.   The purposes for which these ingredients are included in the Infringing

     Products are and were, without limitation to enhance physical performance.

     61.   Defendants encouraged and/or is aware of the fact that its employees, agents,

     representatives, and/or other persons sponsored by or who endorse Defendants

     and/or Defendants' Infringing Products in advertising and marketing activities orally

     administered and administer the Infringing Products and practice and practiced the

     methods disclosed in one or more claim of the Patents in Suit, and these employees,

     agents, representatives, and/or other persons sponsored by or who endorse

     Defendants and/or Defendants' Infringing Products in advertising and marketing


                                              -13-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 14 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 14 of 35




     activities are and were acting under Defendants ' direction and control when

     practicing these methods.

     62 .   Therefore, Defendants are and were a direct infringer of one or more claims

     of the Patents in Suit pursuant to 35 U.S.C. § 27l(a).

     8.     INDIRECT INFRINGEMENTS


     63.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

     64 .   End-users of Defendants' Infringing Products were and also still are direct

     infringers of one or more claims of the Patents in Suit. End-users of Defendants'

     Infringing Products have taken, used, and orally administered the Infringing

     Products.

     65.    The Infringing Products are and were formulated , made, manufactured,

     shipped, distributed, advertised, offered for sale and/or sold by Defendants by virtue

     of its inclusion in the Infringing Products, infringe and infringed one or more of the

     claims of the Patents in Suit, and as a result, when end-users of Defendants '

     Infringing Products orally administer and administered the Infringing Products, they

     are and were practicing and practiced the methods disclosed in those claims.

     66.    Defendants : labels and advertising for the Infringing Products explain and

     explained the elements and essential elements of one or more of the methods

     disclosed in the Patents in Suit, and those labels and advertising statements

     encourage, urge, and induce the Infringing Products' end-users and Defendants have


                                               -14-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 15 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 15 of 35




    therefore specifically intended to cause these end-users to directly infringe the

     claimed methods of the Patents in Suit, and did so in the past, and to purchase and

     orally ingest the products to practice those methods, and end-users do and did

     practice those methods.

     67 .   Defendants have therefore specifically intended to cause these end-users to

     directly infringe the claimed methods of the Patents in Suit, and in fact urged them

     to do so.

     68.    The Infringing Products are not and were not suitable for non-infringing uses,

     and none of Defendants' labels or advertisements for their Infringing Products

     disclose or disclosed any uses for the products, nor for the compounds disclosed in

     the claimed methods of the Patents in Suit, that do not infringe these claimed

     methods.

     69.    The inclusion of the specific infringing compounds in the Infringing Products

     is and was material to practicing such methods.

     70.    Defendants had knowledge that the Infringing Products are and were

     especially adapted by end-users of the products for the practicing of such methods,

     and indeed, Defendants encouraged, urged, and induced, and still encourages, urges

     and induces the Infringing Products' end-users to purchase and orally administer the

     Infringing Products to practice such methods.




                                              -15-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 16 of
                                      64
                Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 16 of 35




     71.     Defendants intentionally and knowingly induced encouraged, urged, and

     induced, and still encourages, urges and induces the Infringing Products ' end-users

     to purchase and orally administer the Infringing Products for the purpose of

     practicing the claimed methods of the Patents in Suit, by having them orally ingest

     the compounds disclosed in such claims.

     72.     Defendants have and had knowledge of the fact that the accused products,

     particularly as administered, infringe on one or more of the claims of the Patents in

     Suit.

     73.     Defendants have and had direct firsthand knowledge of the Patents in Suit

     since at least May of 2012.

     74 .    Defendants willfully and knowingly decided to infringe the Patents in Suit

     despite knowledge of the patent' s existence and its knowledge of the Infringing

     Products infringements of the claims of the Patents in Suit.

     75.     At a minimum, and in the alternative, Plaintiff pleads that the Defendants

     willfully blinded itself to the infringing nature of the Infringing Products' sales.

     76.     Defendants did not cease its own direct infringement, nor its contributory

     infringement or inducement of infringement by end-users, despite its knowledge of

     the Patents in Suit and the end-users' infringing activities with respect to the Patents

     in Suit.




                                               -16-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 17 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 17 of 35




     77.    Therefore, Defendants are and were a indirect infringer of one or more claims

    of the Patents in Suit pursuant to 35 U.S.C. § 27l(b) and (c).

                                   COUNTI
                     I FRINGEMENT OF U.S. PATENT No. 8,084,446

     78.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

     79 .   Defendants have, and continue to do so, literally and directly infringed, or

     directly infringed under the doctrine of equivalents one or more claims of United

     States Patent No. 8,084,446 by making, using, offering to sell, and/or selling in the

     United States, and/or importing into the United States the Infringing Products, or

     any one of those products.

     80.    In addition to the fact Defendants makes, uses, sells, and/or offers for sale the

     Infringing Products, and did so in the past, further examples of Defendants' direct

     infringements include, without limitation, the fact that Defendants encouraged

     and/or was aware that its employees, agents, representatives, and/or other persons

     sponsored by or who endorse Defendants and/or Defendants' Infringing Products in

     advertising and marketing activities, orally administered the Infringing Products,

     and practiced and continue to practice the methods disclosed in one or more claim

     of the ' 446 Patent, and these employees, agents, representatives, and/or other

     persons sponsored by or who endorse Defendants and/or Defendants' Infringing

     Products in advertising and marketing activities were acting under Defendants·

     direction and control when practicing these methods.
                                               -17-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 18 of
                                      64
            Case 1:15-cv-03887 -RWS Document 1 Filed 11/06/15 Page 18 of 35




     81.    Defendants encouraged and was aware of these persons ' oral administration

     of the Infringing Products for these purposes, these persons were acting under

     Defendants direction and control, and therefore Defendants directly practiced the

     methods and/or claims of the ' 446 Patent.

     82.    End-users of Defendants ' Infringing Products were also direct infringers of

     one or more claims of the ' 446 Patent.

     83.    End-users of Defendants ' Infringing Products have taken , used, and orally

     administered the Infringing Products.

     84.    The Infringing Products were formulated , made, manufactured, shipped,

     distributed, advertised, market, offered for sale, and sold by Defendants to include

     certain ingredients that, by virtue of their inclusion in the Infringing Products,

     infringed one or more of the claims of the ' 446 Patent.

     85 .   The Infringing Products were formulated , made, manufactured, shipped,

     distributed, advertised, marketed, offered for sale, and sold by Defendants to include

     certain ingredients that, by virtue of their inclusion in the Infringing Products,

     infringed one or more of the claims of the ' 446 Patent, and as a result when end-

     users of Defendants· Infringing Products orally administered the Infringing Products

     they were practicing the methods disclosed in one or more claims of that patent.

     86.    Defendants' labels and advertising for the Infringing Products explain and

     explained the elements and essential elements of one or more of the methods


                                               - 18-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 19 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 19 of 35




     disclosed in the ' 446 Patent, and those labels and advertising statements encouraged,

     urged , and induced , and continue to do so, the Infringing Products ' end-users to

     purchase and orally ingest the products to practice those methods, and end-users did

     and continue to practice those methods.

     87.    Defendants therefore specifically intended to cause these end-users to directly

     infringe the claimed methods of the ' 446 Patent, and had and continue to urge them

     to do so.

     88.    The Infringing Products are not, and were not at any time, suitable for non-

     infringing uses, and none of Defendants' labels or advertisements for the Infringing

     Products disclosed any uses for the products, nor for the compounds disclosed in the

     claimed methods, that did not infringe upon such methods.

     89 .   Defendants have and had knowledge that the Infringing Products were

     especially adapted by end-users of the products for the practicing of such methods,

     and indeed, Defendants encouraged, urged , and induced , and still encourage, urge

     and induce the Infringing Products' end-users to purchase and orally administer the

     Infringing Products and to practice the claimed methods.

     90 .   Defendants intentionally and knowingly induced encouraged, urged , and

     induced, and still encourage, urge and induce the Infringing Products' end-users to

     purchase and orally administer the Infringing Products for the purpose of practicing




                                               -19-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 20 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 20 of 35




    the claimed methods of the ' 446 Patent, by having them orally ingest the compounds

    disclosed in such claims.

    91 .    Defendants had knowledge of the fact that the Infringing Products,

    particularly as administered, infringed on one or more claims of the ' 446 Patent.

    92.     Defendants had direct, firsthand knowledge of the ' 446 Patent itself.

    93.     Defendants' activities were without express or implied license by Plaintiff.

     94.    Defendants have profited though its infringement of the '446 patent, and

     continues to do so.

     95 .   As a result of Defendants ' acts of infringement, Plaintiff suffered, and will

     continue to suffer damages in an amount to be proved at trial.

     96.    Defendants intend to continue their acts of infringement, and Plaintiff has, and

     will continue to, suffer irreparable harm, for which there is no adequate remedy at

     law unless Defendants are enjoined by this Court from continuing such acts of

     infringement.

     97.    Defendants ' past infringements and/or continuing infringements have been

     deliberate and willful, and this case is therefore an exceptional case, which warrants

     an award of treble damages and attorneys ' fees in accordance with 35 U.S.C. §284

     and§ 285 .

                                    COUNT II
                      INFRINGEMENT OF U.S. PATENT No. 8,338,399

     98.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.
                                               -20-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 21 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 21 of 35




    99.    Defendants have, and continue to do so, literally and directly infringed, or

    directly infringed under the doctrine of equivalents one or more claims of United

     States Patent No. 8,338,399 by making, using, offering to sell, and/or selling in the

     United States, and/or importing into the United States the Infringing Products, or

     any one of those products.

     100. In addition to the fact Defendants make, use, sell, and/or offer for sale the

     Infringing Products, and did so in the past, further examp les of Defendants ' direct

     infringements include, without limitation, the fact that Defendants encouraged

     and/or was aware that its employees, agents, representatives, and/or other persons

     sponsored by or who endorse Defendants and/or Defendants' Infringing Products in

     advertising and marketing activities, orally administered the Infringing Products,

     and practiced and continue to practice the methods disclosed in one or more claim

     of the ' 339 Patent, and these employees, agents, representatives, and/or other

     persons sponsored by or who endorse Defendants and/or Defendants' Infringing

     Products in advertising and marketing activities were acting under Defendants·

     direction and control when practicing these methods.

     101. Defendants encouraged and were aware of these persons ' oral administration

     of the Infringing Products for these purposes, these persons were acting under

     Defendants ' direction and control, and therefore Defendants directly practiced the

     methods and/or claims of the ·339 Patent.


                                             -21-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 22 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 22 of 35




     102. End-users of Defendants ' Infringing Products were also direct infringers of

    one or more claims of the ' 339 Patent.

     103. End-users of Defendants ' Infringing Products have taken, used, and orally

    administered the Infringing Products.

     104. The Infringing Products were formulated , made, manufactured, shipped,

     distributed, advertised, market, offered for sale, and sold by Defendants to include

     certain ingredients that, by virtue of their inclusion in the Infringing Products,

     infringed one or more of the claims of the ·339 Patent.

     105. The Infringing Products were formulated , made, manufactured, shipped,

     distributed, advertised, marketed, offered for sale, and sold by Defendants to include

     certain ingredients that, by virtue of their inclusion in the Infringing Products,

     infringed one or more of the claims of the ·339 Patent and as a result when end-

     users of Defendants' Infringing Products orally administered the Infringing Products

     they were practicing the methods disclosed in one or more claims of that patent.

     106. Defendants' labels and advertising for the Infringing Products explain and

     explained the elements and essential elements of one or more of the methods

     disclosed in the ·339 Patent, and those labels and advertising statements encouraged,

     urged, and induced, and continue to do so, the Infringing Products ' end-users to

     purchase and orally ingest the products to practice those methods, and end-users did

     and continue to practice those methods.


                                               -22-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 23 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 23 of 35




     107. Defendants therefore specifically intended to cause these end-users to directly

     infringe the claimed methods of the '339 Patent, and had and continue to urge them

     to do so.

     108. The Infringing Products are not, and were not at any time, suitable for non-

     infringing uses, and none of Defendants' labels or advertisements for the Infringing

     Products disclosed any uses for the products, nor for the compounds disclosed in the

     claimed methods, that did not infringe upon such methods.

     109. Defendants have and had knowledge that the Infringing Products were

     especially adapted by end-users of the products for the practicing of such methods,

     and indeed. Defendants encouraged, urged, and induced, and still encourage, urge

     and induce the Infringing Products ' end-users to purchase and orally administer the

     Infringing Products to practice such methods.

     110. Defendants intentionally and knowingly induced, encouraged, urged , and

     induced, and still encourage, urge and induce the Infringing Products ' end users to

     purchase and orally administer the Infringing Products for the purpose of practicing

     the claimed methods of the ' 339 Patent, by having them orally ingest the compounds

     disclosed in such claims .

     111. Defendants had knowledge of the fact that the Infringing Products,

     particularly as administered, infringed on one or more claims of the ' 339 Patent.

     I 12. Defendants had direct, firsthand know ledge of the ' 339 Patent itself.


                                             -23-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 24 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 24 of 35




     113. Defendants· activities were without express or implied license by Plaintiff.

     114. Defendants have profited though its infringement of the -339 patent, and

     continue to do so.

     115. As a result of Defendants ' acts of infringement, Plaintiffs suffered, and will

     continue to suffer damages in an amount to be proved at trial.

     116. Defendants intend to continue their acts of infringement, and Plaintiffs have,

     and will continue to, suffer irreparable harm , for which there is no adequate remedy

     at law unless Defendants are enjoined by this Court from continuing such acts of

     infringement.

     117. Defendants ' past infringements and/or continuing infringements have been

     deliberate and willful, and this case is therefore an exceptional case, which warrants

     an award of treble damages and attorneys' fees in accordance with 35 U.S.C. § 284

     and§ 285.

                                          COUNTIII
                            FALSE ADVERTISING IN VIOLATION OF
                          SECTION 43(A)(l )(B) OF THE LANHAM ACT


     118. Plaintiffs hereby incorporate the allegations contained m the foregoing

     paragraphs as though fully set forth herein in their entirety.

     119. Defendants have purposely made false and misleading descriptions of fact

     concerning the nature, characteristics and qualities of its --nutritional supplements"

     DMZ 4.0™ and Osta Rx™, by failing to tell the consumers that these products


                                               -24-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 25 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 25 of 35




     contain (2S)-3-(4-cyanophenoxy) -N- [4-cyano-3- (trifluoromethyl)phenyl] -2

     hydroxy -2- methylpropanamide) which is an unapproved new drug and is untested

     on humans and potentially dangerous.

     120. Defendants ' marketing of such misbranded and falsely-labeled substances has

     the tendency to deceive a substantial segment of the public into believing that they

     are purchasing a product with different characteristics. By failing to list this

     potentially harmful ingredient on their label , Defendants have misled consumers.

     121. The deception is material because it is likely to influence a consumer's

     purchasing decision, especially if the consumer has concerns about the consequences

     of ingesting an untested product or one considered an unapproved new drug by FDA

     without proper expert oversight.

     122. Defendants have introduced their false statements into interstate commerce

     via marketing and advertising on various websites and shipment of its product into

     interstate commerce containing false labeling.

     123 . Defendants' actions, as described above, constitute false and misleading

     descriptions and misrepresentations of fact in commerce which, m commercial

     advertising and promotion, misrepresent the nature, characteristics, and qualities of

     its products in violation of Section 43(a)(l )(B) of the Lanham Act.

     124. Hi-Tech ·s body building products have natural ingredients and compete

     directly with Defendants ' Super DMZ 4.0™ and Osta Rx™ products.


                                             -25-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 26 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 26 of 35




     125. As a result of Defendants misrepresentations, Hi-Tech has suffered both an

     ascertainable economic loss of money and reputational injury by the diversion of

     business from Hi-Tech to Defendants and the loss of goodwill in Hi-Tech ' s products.

     Indeed, Defendants ' conduct is a black eye on the industry as a whole, and has the

     tendency to disparage and diminish Hi-Tech ' s products and goodwill.

                                 COUNTIV
     VIOLATION OF THE GEORGIA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
                            O.C.G.A. §10-1-372 (a)

     126. Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

     127. Hi-Tech and Defendants are commercial competitors. Defendants ' actions as

     described above constitute deceptive and unfair trade practices in violation of

     O .C.G.A. § I 0-1-372 (a).

     128. The Georgia Deceptive and Unfair Trade Practices Act was enacted to protect

     the public and legitimate business enterprises from those who engage in unfair

     methods of competition and unconscionable, deceptive, or unfair acts or practices in

     the conduct of any trade or commerce.

     129. Defendants' actions, as alleged herein, constitute unconscionable commercial

     practices, deception, fraud , false pretense, false promise, and/or misrepresentation

     in violation ofO.C .G.A. §10-1-372 (a).

     130. Upon information and belief, consumers reasonably and justifiably relied on

     Defendants' deceptive, unfair, and fraudulent misrepresentations as alleged herein.


                                               -26-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 27 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 27 of 35




    Consumers were certain to be deceived because Defendants ' knowingly failed to

    disclose the source, affiliation, origin, characteristics, ingredients, standards and/or

     quality of its Infringing Products. Defendants ' business practices, in the advertising,

     marketing, packaging, labeling, and sale of its Infringing Products as a unique and

     superior product, justify selection of the product over alternative dietary

     supplements.

     131. As a direct and proximate result of Defendants' unlawful acts and omissions,

     Hi-Tech has suffered an ascertainable loss of money or property in the form of

     diverted or lost sales.

     132. Hi-Tech is without remedy at law and Defendants' deceptive trade practices

     as set forth herein continue, and will continue, unless enjoined by this Court.

     133. Plaintiffs are therefore entitled to compensatory and punitive damages ,

     equitable and injunctive relief, costs, and reasonable attorney fees .

                                           COUNTY
                COMMON LAW UNFAIR COMPETITION AGAINST DEFENDANTS


     134. Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

     135 . Defendants ' actions, as set forth above, constitute unfair competition in

     violation of the common law of the State of Georgia.

     136. Defendants' actions as described herein have caused and will continue to

     cause irreparable injury to Hi-Tech and , unless restrained, will continue to do so.



                                               -27-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 28 of
                                      64
             Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 28 of 35




     137. As a direct and proximate result of Defendants ' conduct, Hi-Tech has suffered

    damages in an amount to be determined at trial.

     138. Defendants' actions entitle Hi-Tech to compensatory damages in an amount

     to be determined at trial and punitive damages under the common law.

     139. Defendants ' actions are such as to constitute that level of wantonness and lack

     of care to justify punitive damages under Georgia law.

     140. Hi-Tech is without remedy at law and Defendants' deceptive trade practices

     as set forth herein continue, and will continue, unless enjoined by this Court.

     141. Plaintiffs are therefore entitled to compensatory damages, punitive damages,

     equitable and injunctive relief, costs, and reasonable attorney fees

                                     COUNT VI
            Co SPIRACY TO VIOLATE THE RACKETEER INFLUENCE D AND CORRUPT
                      ORGANIZATIONS ACT, 18 U.S.C. § 1962(c)(d)

     142. Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

     143.    Upon information and belief, Mr. Dimaggio operated and managed the affairs

     of lronMag Labs throughout all relevant times.

     144.    IronMag Labs and Mr. Dimaggio knowingly engaged in a scheme to

     intentionally defraud Hi-Tech out of sales and profits though IronMag Labs'

     infringement of Hi-Tech ' s patents and sales on their Super DMZ 4 .0™ and Osta

     Rx™ products.




                                              -28-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 29 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 29 of 35




     145. In intentional furtherance of this scheme, IronMag Labs used the Internet to

     disseminate lronMag Labs ' Infringing Products and illegal Super DMZ 4.0™ and

     Osta Rx™ to consumers across the United States, and to enable consumers to

     purchase IronMag Labs' Infringing Products and illegal Super DMZ 4.0™ and Osta

     Rx™ online.

     146. In intentional furtherance of this scheme, IronMag Labs also used the U.S.

     Mail and/or other interstate carriers to ship its Infringing Products and illegal Super

     DMZ 4.0™ and Osta Rx™, to purchasing consumers throughout the United States.

     147. Defendant Dimaggio agreed with others associated with and employed by

     lronMag Labs to participate in and facilitate the fraudulent scheme set forth herein

     and had actual knowledge oflronMag Labs' fraudulent activities set forth herein.

     148. Defendants ' infringement upon Hi-Tech's patents in suit and fraudulent

     activities described herein deceived consumers into believing IronMag Labs '

     products were lawful , and caused and enabled consumers to purchase IronMag Labs '

     products instead of Hi-Tech ' s products.

     149. IronMag Labs and Mr. Dimaggio also knowingly engaged in a scheme to

     intentionally defraud Hi-Tech out of sales and profits though IronMag Labs' false

     product claims regarding Super DMZ 4.0™ and Osta Rx™ content, quality,

     characteristics, and/or ingredients.




                                                 -29-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 30 of
                                      64
             Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 30 of 35




     150. In intentional furtherance of this scheme, IronMag Labs used the Internet to

     disseminate its false product claims to consumers across the United States, and to

     enable consumers to purchase IronMag Labs ' Super DMZ 4.0™ and Osta Rx™

     products online.

     151. In intentional furtherance of this scheme, IronMag Labs also used the U.S.

     Mail and/or other interstate carriers to ship Super DMZ 4.0™ and Osta Rx™ , the

     subject of the false product claims, to consumers throughout the United States.

     152. Upon information and belief, IronMag Labs engaged in the fraudulent

     activities set forth above on a repeated and continuous basis over the course of, at

     least, the past three (3) years. IronMag Labs continues to engage in said fraudulent

     activities to date.

     153. As set forth herein, Defendants agreed and conspired to violate 18 U.S.C . §

     1962(c). Specifically, Defendants conspired to conduct the affairs of Iron Mag Labs,

     the enterprise, through a pattern of racketeering activity as part of their scheme to

     engage in false advertising regarding the IronMag Labs' s Super DMZ 4.0™ and

     Osta Rx™ product, defrauding Hi-Tech of sales and profits.

     154. In furtherance of this scheme to engage in false advertising, Defendants

     agreed to, and did, use the internet to disseminate its false product claims to

     consumers across the United States, and used the Internet to enable consumers to




                                             -30-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 31 of
                                      64
                Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 31 of 35




    purchase IronMag Labs's Super DMZ 4 .0™ and Osta Rx™ product online m

    violation of 18 U .S.C . § 1343.

     155. Also in furtherance of this scheme to engage in false advertising, Defendants

     agreed to, and did, use the U.S. Mail and/or other interstate carriers to ship Super

     DMZ 4 .0™ and Osta Rx™ , the subject of the false product claims, to consumers

     throughout the United States in violation of 18 U.S.C. § 1341.

     156 . As set forth herein, Defendants agreed and conspired to violate 18 U.S.C. §

     1962( c ). Specifically, Defendants conspired to conduct the affairs of lronMag Labs,

     the enterprise, through a pattern of racketeering activity as part of their scheme to

     unlawfully defraud consumers and Hi-Tech and to infringe upon Hi-Tech 's patents

     in suit.

     157. In furtherance of this scheme to unlawfully infringe upon Hi-Tech's NitroProrR)

     trademark, Defendants agreed to, and did, use the internet to disseminate its Iron Mag

     Labs ' s infringing Super DMZ 4.0™ and Osta Rx™ mark to consumers across the

     United States, and used the Internet to enable consumers to purchase IronMag Labs 's

     Super DMZ 4.0™ and Osta Rx™ product online in violation of 18 U.S.C. § 1343 .

     158 . Defendants have intentionally conspired to conduct and participate in the

     conduct of the affairs of the enterprise through a pattern of racketeering activity.

     Defendants knew that their predicate acts were part of a pattern of racketeering

     activity and agreed to the commission of those acts to further the schemes described


                                              -31-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 32 of
                                      64
            Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 32 of 35




    above. That conduct constitutes conspiracy to violate 18 U.S.C. § 1962(c), m

    violation of 18 U.S.C . § l 962(d).

     159. As a direct and proximate result of Defendants' conspiracy, the overt acts

    taken in furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d),

    Plaintiff has been injured in its business and property by lost or diverted sales and

     by injury to its business, the reputation and goodwill of its branded products, and its

    ability to compete in the marketplace. As a result of the Defendants ' violations of 18

     U .S.C. § 1962(d), Plaintiffs are entitled to actual damages, treble damages, costs,

     and attorney fees.


     PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs pray for relief as follows :

     1.    That Hi-Tech and Intellectual Wellness be awarded a trial by jury pursuant

    to Rule 38 of the Federal Rules of Civil Procedure;

     2.    For a declaration that Defendants has infringed the Patents in Suit and/or

     induced others to infringe one or more claims of the Patent in Suit, in violation of 35

     U.S.C. §§271 et seq. ;

     3.    For a declaration that Defendants ' infringement and/or inducement to infringe

     the Patents in Suit has been willful and deliberate;




                                              -32-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 33 of
                                      64
                Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 33 of 35




     4.     That Defendants be required to provide Plaintiffs an accounting of all sales,

     gains, profits, and advantages derived by Defendants ' infringements of the Patents

     in Suit.

     5.     That Plaintiffs be awarded compensatory damages, together with interest and

     costs, adequate to compensate Plaintiff for the wrongful infringing acts by

     Defendants in accordance with 35 U.S.C. §284;

     6.     That Plaintiffs be awarded treble damages and pre-judgment interest under 35

     U.S.C . § 284 with regard to the Patent in Suit in light of Defendants' willful and

     deliberate infringement, in accordance with 35 U.S.C. §284;

     7.     That this case be declared exceptional in favor of Plaintiffs under 35 U.S.C. §

     285 and that Plaintiff be awarded its reasonable attorneys ' fees and other expenses

     incurred in connection with this action pursuant to 35 U.S.C. §§ 284 and 285 and

     Rule 54(d) of the Federal Rules of Civil Procedure.

     8.     That IronMag Labs be adjudged to have violated 15 U.S .C. § l 125(a) by

     unfairly competing against Hi-Tech by using false, deceptive or misleading

     statements of fact that misrepresent the nature, quality, and characteristics of the

     IronMag Labs products.

     9.     That Mr. Dimaggio be adjudged to have violated 15 U.S.C. §1125(a) by

     unfairly competing against Hi-Tech by using false, deceptive or misleading




                                              -33-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 34 of
                                      64
               Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 34 of 35




    statements of fact that misrepresent the nature, quality, and characteristics of the

     IronMag Labs products.

     I 0.   That such damages and profits be trebled and awarded to Hi-Tech as a result

     of Defendants' willful , intentional and deliberate acts in violation of the Lanham

     Act.

     11.    That Hi-Tech recover actual damages, treble damages, costs, and attorney fees

     for Defendants ' violation of 18 U.S.C . § l 962(c)(d).

     12.    That all of Defendants misleading and deceptive materials and products be

     destroyed as permitted under 15 U.S.C. § 11 I 8.

     13.    That Defendants be adjudged to have unlawfully and unfairly competed

     against Hi-Tech under the laws of the State of Georgia, §10-1-372 (a).

     14.       For an order granting both preliminary and permanent injunctions pursuant

     to 35 U.S.C. §283 , enjoining the Defendants from further acts of infringement;

     15.    That Plaintiffs be awarded Punitive Damages pursuant to both Georgia and

     federal law; and

     16.    That Plaintiffs be awarded such other relief as this Court may deem just and

     proper.




                                               -34-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 35 of
                                      64
           Case 1:15-cv-03887-RWS Document 1 Filed 11/06/15 Page 35 of 35




          This 6 th day of November, 2015 .



                                                     SI Edmund J. Novotny
                                                     Edmund J. Novotny, Jr.
                                                     Georgia Bar No. 547338
                                                     Charles R. Bridgers
                                                     Georgia Bar No. 080791
                                                     Attorneys for Hi-Tech
                                                     Pharmaceuticals. Inc.
     101 Marietta Street
     Suite 3100
     Atlanta, Georgia 30303
     Tel: 404-979-3150
     Fax:404-979-3170
     ednovotny@ novotnylawgroup.com




                                                     SI John T Gallagher
                                                     John T. Gallagher
                                                     Attorney for Hi-Tech
                                                     Pharmaceuticals, Inc.


     Hoffmann & Baron, LLP
    6900 Jericho Turnpike
    Syosset, New York 11791
    Telephone: (516) 822-3550
    Direct Dial: (516) 608-4 728
    Facsimile: (516) 822-3582
    jgallagher@hbiplaw.com




                                              -35-
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 36 of
                                      64
                     Case 1:15-cv-03887-RWS Document 1-1 Fi led 11/06/15 Page 1 of 4

                                                                                                      I1111111111111111 11111 1111111111 1111111111
                                                                                                                                    US008084446B2
                                                                                                                                                      II~
                                                                                                                                                    1111111111111111           IIII IIII IIII

       (12)        United States Patent                                                                         ( IO)   Patent No.:     US 8,084,446 B2
                   Marchewitz                                                                                   (45)    Date of Patent:     Dec. 27, 2011

       (54)         USE OF DHEA DERIVATIVES FOR                                                                   5,521 ,1 67   A         511996    Gobbini el al.
                    ENHANCING PHYSICAL PERFORMANCE                                                                5.585 .371    A       l 2/ 1996   Lardy
                                                                                                                  5.744,462     A         41I 998   Schwart z ct al.
                                                                                                                  5,776.923     A         711998    Labrie
       (76)         Inventor:         Eric March~witz, Las Vegas, NV (US)                                         5,804 .576    A         91I 998   Schwartz ct al.
                                                                                                                  5,948,434     ,\        91I 999   Labrie
       (   ~   )    Notice:           Subject lo any disclaimer, the term of thi s                                6,153.606     A       11 12000    Lardy cl al.
                                      patent is extended ur adj usted under 35                                    6.368,6 I 7   I3 I     412002     llaslings el al.
                                      U.S.C. 154(b) by 1202 clays.                                                6,489 ,3 13   ill     1212002     Lardy el al.
                                                                                                                  6.586,417     RI        712003    Abralrnm
                                                                                                                  6,667 .299    BI •    1212003     Ahlem cl al. ...... ........... 5 14/178
       (21)         Appl. No.: 11/411 ,530                                                                        6,794.374     BI        912004    Weeks
                                                                                                                  6,924 .274    B2        812005    1~1.nly Cl al.
       (22)         Filed:            Apr. 26, 2006                                                               6,9M.954      132     I 112005    Dalko ct al.
                                                                                                                  7,002 .028    B2        212006    Wh ite el al.
       (65)                              Prior Publication Data                                               200410001817      Al        112004    G iamp.1 pa

                    US 2006/0241093 Al                     Oct. 26, 2006                                                          OTHER PUBLICATION S

                               Related U.S. Application Data                                              Brose cl al. , Journal of Ge rontology, 2003;58( 1): 11 - 19.•
                                                                                                          Si mpson cl al. , AIDS, 1004 ; 18: 1403-1412 .•
       (60)         Provisional applica tion No. 60/762,328, filed on Jan .                               Correspondence from .I. McConnac k to E. Marchc•witz, scnl on Jul. 7.
                    26, 2006. provisional app lication No . 60/694,813.                                   20 11. regardi ng U.S. Appl No . l l i411,530 .
                    filed on Jw1. 29, 2005. provisional application No.                                   Klimslra cl al. . "The Synthesis of 3!3-Hydroxyeslr-4-cn-17-onc and
                    60/674.525, filed on Apr. 26. 2005.                                                   3f:I-Hydrox yandrosl-4-cn- 17-onc," S1croids 10(4):41 l -424 (1967).
                                                                                                          Rosenberg. "Synlhcscn in dcr Reihe dcr Sexualhormone," Eidgcnos-
       (SI)         Int.Cl.                                                                               sischcn Tec hnical Uni versity in 7urich ( 1936) .
                    A6JK 31/56                     (2006.0 1)
                                                                                                          ~   cited by examiner
       (52)         U.S. CI ...... . ................... ...... ......... .... .. .. ..... 514/182
       (58)         Field of C lassification Search .. ............... . 514/171,
                                                                                           514/1 82       Primary Examiner - San-Ming Hui
                    See application file for complete search history.
                                                                                                          (57)                            ABSTRACT
       (56)                              Rl'fcrcnCl'S Cite d
                                                                                                          A method is disclosed for admin istering a DI-IEA derivative
                              U.S . PATENT DOCUMENTS                                                      or a physiologically acceptable salt, ester or ether thereof for
                   3,501,504 A        3n 970 Klimslrn                                                     o ne of decreasing body weight, reducing adipo se tissue.
                   4,587 .235 A       5/ 1986 Bi Iller cl al.                                             increasing endu rance. as an anti -agi ng compound and gener-
                   4,634 ,694   .-\        1/1987     Loozcn cl al.                                       ating production of red blood cells.
                   5,028,63 1    A         71199 J    Schwartz cl al.
                   5,079 .177    A         Ii\ 992    Yoshihama d al.
                   5,424,463     A         6/ 199 5   La rdy cl al.                                                                  4 Claims, No Drawings
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 37 of
                                      64
               Case 1:15-cv-03887-RWS Document 1-1 Filed 11/06/15 Page 2 of 4



                                                              US 8,084,446 B2
                                       1                                                                        2
               USE OF DHEA DERfVAllVES FOR                                      balance of the adrenal swroids discussed above ..-\s a result,
            ENHANCING PHYSICAL PF.RFORMANCF.                                    frequent and larger doses of DH EA must be taken.
                                                                                   DI-JEA is also mctnbolized in the body to one of several
                       RELATED APPLICATIONS                                     compounds including, for cxmnple, etiocholanolone (5-betn-
                                                                           5    an<lruslan-3-alplrn-o1-l 7-one), beta etiocholanolone (S-beta-
         ·n1is 11pplication claims priority benefit of U .S. provisionnl        androstan-3 -beta-ol-17-one), androsterone (5-a lpha-an-
       patent npplications No . 60/674,525, filed on Apr. 26. 2005,             drostan-3-alpha-ol-1 7-one),        epiandrosterone   (5-alpha-
       No. 60/694.813 filed Jun.29.2005 . and No. 60/762,328 filed              nndrostan-3-beta-ol-17-one).         7-keto-DIJ EA,    7-alpha-
       Jan. 26, 2006.                                                           hydroxy-DHEA, 7-beta-hydroxy-DHEA. androstenedione,
                                                                           10   estrone and estradiol.
                       FIELD OF THE JNVENTJON                                     There is great individual variability in the metabolism of
                                                                                oral DHEA. The DHEA metabolites cstrone and est radio! can
         This invention relates to use of derivatives of dehydruepi-            result in negative estrogenic side effects for males including
       an<lrosterone (3-beta-hydroxy-5-androst-l-en-17-one or                   growth of male breast tissue. known as gynecomastia. Some
       simply "DH Ell.") to enhance physical performance. and more         15   individuals have poor bioavailability of DHEA as a result of
                                                                                sul fat ion in the liver, and large doses must be taken to elicit
       particularly to the use of DHEA derivntives for anti-aging
                                                                                any desired effects. These incrcasL>d doses of DI JEA can
       benefits. decreasing body weight. reducing adipose tissue,
                                                                                result in incrc.1sed conversion to cstrone and estrndiol. with
       and increasing endurance.
                                                                                resulting negative side etlects.
                                                                                   lt would be desirnble to provide compounds which t:rn1 be
                 BACKGROUND OF THE INVENTION
                                                                                used to help provide the beneficial effects of high DHEA
                                                                                levels in the body for extended periods of time. yet reduce the
          1l1e adrenal glm1d produces many steroid hom1ones . These
                                                                                undesired OIJEA side effects discussed above.
       stemid hom10ncs play a major role in many body processes
       including, for example, skeletal muscle growth, red blood cell      ~5               SUMMARY        or Tl JE INVENTION
       production (crythmpoicsis). regulation of glucose a nd insulin
       levels and cellular aging. The steroids produced by the adre-             ln accordance with a first aspect. n method is disclosed for
       nal gland can be divided into three groups: glucocorticoids,           administering a DHEA derivativeora physiologically accept·
       which intluence carbohydrate metabolism; mineralocorti-                able salt, ester or ether thereof for decreasing body weight,
       coids, which contml electrolyte and water balance; m1d sex          30 reducing adipose tissue, increasing endurance, as an anti-
       steroid hormones. Glucoeorticoids such as cortisol regulate            aging compound and/or increasing production of red blood
       catabolisru of skeletal muscle proteins into amino acids .             cells.
       TI1ese amino acids are then transported to the liver and con-             From the foregoing disclosure and the following more
       vertoo into glucose during gluconeogenesis. Excessive                  detailed description of various preferred embodiments it will
       amounts of glucocorticoids can result in higher blood glucose       35 be apparent to those skilled in the art that the present invention
       and insulin levels and can contribute to increased body fat and        provides a significml advance in the methods of administer-
       type II diabetes. Glucocorticoids arc also known to play a role        ing anti-aging compounds, for decreasing body weight and
       in the aging process by increasing cellular and mitochondrial          reducing adipose tissue. and increasing endurance. Addi-
       breakdown.                                                             tional features and advantages of various preferred cmbodi-
          TI1e second group of adrenal steroids. the mincralocorti-        40 ments will be better understood in view of the detailed
       coids such as aldostcronc help the body to retain sodium and           description provided below.
       water. Excesses of miuern locorticoids c:;111 result in hyperten-
       sion mid cardiovascular disease.                                                 DETAlLED DESCRIPTION or CERTA]N
          111c third group of adrenal steroids include m1droge11s and                      PRHERRED EMBODIMENTS
       DI-IEA . Adren:1! m1drogens oppose the actions ofglucocorti-        45
       coids and result in skeletal muscle anabolism (the opposite               It will be apparent to those skillL'd in the art, that is. to Ihose
       action ofcatabolism), reductions in blood glucose and insulin          who have knowledge or experience in this area of technology
       levels , reduction in body fat, and are believed to decrease the       that many variations are possible for the method of adminis-
       rate of cellular aging and increased red blood cell production.        tering DI !EA derivatives for cnlrnncing physical perlor-
       DHEA prn<luc.;tion by the adrenal glan<ls is known lo decline       50 manc<::. '!lie following detailed discussion of various alterna-
       markedly as aging progresses.                                          tive and preferred features and embodiments will illustrate
           With normal younger adults. all three groups of adrenal            the general principles of the invention with reference to
       steroids arc produced in a healthy halance. However, as                improved methods of enhancing physical performance hy
       pL>ople age, less DHEA is produced resulting in relatively             administering DHEA derivatives as orally available dietary
       greater amounts of glucocorticoids and mincralocorticoids           ;; supplements. Other embodiments suitable for other applica-
       and dismption of thi s balance.                                        tions will be apparent to those ski lled in the art given the
           DHEA supplcmenlation is believed be useful in treatment            benefit of this disclosu re.
       of aging and obesity and to stimulate erythropoiesis and skel-            As used herein, a derivative of a compmmd refers to a
       etal muscle anabolism. In addition, supplemental DHEA can              species having a chemical stmcture that is similar to the
       help restore the balance or adrenal steroids.                       60 compound, yet containing a chemical group not present in lh<::
           DIIEA is conunonly used as a dietary supplement. Unfor-            compound and/or deficient of a chemica l group that is present
       trnrntely. DHEA is rapidly mc1abolizcd by liver enzymes                in the compound. The substance to which the derivative is
       reforred lo as su lfo trans fora scs. Sulfotransfernses rapidly        compared is known :is the "parent" subst:mce. Herc. for
       convert the much of the supplementary DHEA into DHEA                   examp le. the parent compound is the a.ndrostanc steroid
       sulfate, which is quickly excreted from the body and is not         65 DHEA. A derivative may be made by modification of the
       cfl<..-ctive as an anti-aging, muscle-building, or fat reduction       parent compound or by synthesis from other starting materi-
       compound. In addition. DHEA sulfate docs not restore the               als that are no! simi lar to the parent.
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 38 of
                                      64
               Case 1:15-cv-03887-RWS Document 1-1 Filed 11/06/15 Page 3 of 4



                                                             us 8,084,446 82
                                      3                                                                     4
           DHEA derivatives disclosed herein are advantageous in              Long lasting DHEJ\ derivatives also include the anc.lrostan
       that they last longer in the body and arc resistant to conversion   compound, 3-alpha-hydroxy-5-alpha-andmstan-7.17-dione.
       to cstradiol and estrogen, thereby advantageously providing.        or any sa lt s. esters or ethers thereof. reproduced immediately
       the benefits of supplemental l)I-IEA (including anti-aging          below:
       benefits, d<...ocrcascd body weight, reduction of adipose tissue, 5
       increased endurance and/or increasing production of red
       blood cells) while reducing the negative side effects. Long-
       la st ing DHEA derivatives arc of the general fonnulas shown
       below, starting with the androst-1 ens:
                                                                         10




                                                                         l.'.'


                                                                                   Long lasting DHEA derivatives also include 19-noran-
                                                                                 drost-4-en compounds according to the general formula:
                      R,
                                                                         20


           wherein R3 is one of a-OH, [1-01-l. R5 isoneofo.H and BH.
       and R7 is one off I and Cl 13 . OJ TEA derivatives nrnde accord-
       ing to the above fonnula can consist of 3-alpha-hydroxy-5-
                                                                        25
       alpha-androst-J-en-17-one.          3-beta-hydroxy-5-alpha-an-
       c.lrost-1-en-l 7-one,       3-alpha-hydmxy-5-alpha-7-alpha-
       methyl-androst-1-en-17-one,          3-beta-hydroxy-5-alplm-7-
       alpha-methyl-androst-J-eu-17-one, 3-alpha-hydroxy-5-beta-
       androst-l-en-17-one, 3-beta-hydroxy-5-beta-androst-l-en- 30
       17-one, 3-alpha-hydmxy-5-heta-7-alpha-methyl-andmst-l -               wherein R3=one of is a-OH, ~-OH. DHEA derivatives
       en-17-one, and 3-beta-hydroxy-5-beta-7-alpha-methyl-                mac.le according lo the above fom1ula can consist of 3-beta-
       and.rost- J-en-17-one, along with any salts, esters or ethers       hydroxy-norandrost-4-en-17-one and 3-alpha-hydroxy-no-
       thereof                                                             randrost-4-en-17-one or any salts, esters or ethers thereof.
           Long lasting DHEA derivatives also include the following 35       Long lasting DHEA derivatives also include 19-noran-
       androst-4-ens:                                                      drost-5-en compounds according to the general formula:



                                                                         40




                                                                         45




         wherein R3 ~one of is et.-0! I. ji-Ol I. DllEA derivatives            wherein R3 =one of is o.-01-L f,-01-1. DHEA derivatives
       mac.le according to the above fonnula c.111 cons isl of 3-bela-      made according to the above fomn,la can consist of 3-beta-
                                                                         50 hydroxy-norandrost-5-en-17-one and 3-alpha-hydroxy-no-
       hydroxy-and rost-4-cn-17-one and 3-alpha-hydroxy-androst-
       4-cn -17-onc along with any salts. esters or ethers thereof.         randrost-5-en-17-one or any sa lts, esters or ethers thereof.
         Long lasting DHEA derivatives also include the androst-               In accordance with conventional steroid carbon number-
       5-en compound: 3-bcta-hyc.lmxy-7-alpha-mcthyl-anc.lrusl-5-           ing. an atom or fonctional group anached to a ring depicted
       en-17-one, or any sa lts. esters or ethers thereof. reproduced       herein is tcnned a (a lpha) ifit lies below the plane of the paper
       inuncdimcly below:                                                55 or f, (beta) if it lies ;above the plane of the paper. When R3
                                                                            and/or R7 have one functional group listed, it is understood
                                                                            thnt the fourth bond lo the carbon is hydrogen. Other related
                                                                            DHEA derivatives sui1able for administering anti-aging com-
                                                                         60 pounds. for decreasing body weight and rnducing adipose
                                                                            tissue. for incre.ising production of red blood cells and/or
                                                                            increasing endtmmcc will be readily apparent to those skilled
                                                                            in the arl. given the benelit of this disclosure.
                                                                               All of the naturally occurring DHEA derivative com-
                                                                         65 pounds di sclosed herein would preferably be administered
                                                                            ornlly mixe,c.l with solid or liquid c.irricrs in appropriate unit
                                                                            doses.
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 39 of
                                      64
               Case l:15-cv-03887-RWS Document 1-1 Filed 11/06/15 Page 4 of 4



                                                            US 8,084,446 B2
                                     5                                                                   6
          ·n1e preforred amount of the active ingredient that is to be       What is claimed is :
       administered, would depend on various factors such as the              l. A method of administerin11. a DHEA derivative or a
       age and weight of the user..J\n effective oral daily dosage of      physiologically acceptable salt, ~ester or ether thereof as a
       the described DHEA derivatives cau comprise 50-2000 mg              compound that provides at least one or allli-aging adrenal
                                                                           hormonal balance, decreased body weight, reduction of adi-
       daily. and most pn:fcrably about 100-800 mg dai ly. A pre-
                                                                           pose tissue, increased endurance, skeletal muscle growth. and
       ferred embodiment might be to administer the oral dose as a         increased production of red blood cells. of the general for-
       soft gelatin capsule or oral liquid suspension, either in two to    mula:
       three divided doses per day (i .e., 50 to 400 mg twice per day.
       or 25 mg to 200 mg lour times per day). TI1c Dl-lFA deriva-
       tives as disclosed herein may also be administered transdcr- IO
       mally using acceptable liquid vehicles, sublingually. tnm-
       srectally (by suppository) intranasally. intravenously,
       subcutaneously, or by intramuscular injection. The DHEA
       derivatives as disclosed herein may also be mixed with 15
       dieta1y supplements such as creati.ne if desired.

                                 Example I                                                R.1


       Capsules. I kg of the DHEA derivative. 3-beta-hydroxy-no- 20 wherein R3 is one of u-01-1 and ~-OH, wherein the DHEA
       randrost-4-en-17-onc is mixed with microcrystalline cellu-           derivative is administered orally.
       lose, and placed into 10.000 hard-gelatin capsules . Each cap-          2. 111c method of claim 1 wherein the DHEA derivative is
       sule contains I 00 mg of3-heta-hydroxy-noranclrost-4-en-l 7-         admi ni stered in the fonu of a gel capsule.
       one.                                                                   J . The method of claim l li.1rther comprising administering
                                                                         25
                                                                            the DHEA derivative with crea tine.
                                  Example 2                                    4. A method of administering a l)HEA derivative or a
                                                                            physiologically acceptable salt, ester or ether thereof as a
                                                                            compound that provides at least one of anti-aging adrenal
       Capsules. I kg of the DHEA derivative 3-beta-hydroxy-no-
                                                                            hormonal balance, decreased body weight, reduction of adi-
       randrost-5-en-J 7-one is mixed with 5 kg of creatine and             pose tissue, increased endurance, skeletal muscle growth, and
       placed into 10,000 hard-gelatin capsules. Each capsule con-       30
                                                                            increased production of red blood cells, of the general for-
       tains 100 mg of 3-beta-hydroxy-norandrost-5-eu-17-one and            mula:
       500 mg creatiue.
          From the foregoing disclosure and detailed description of
       certain preferred embodiments, it will be apparent that vari-
       ous modifications, additions and other alternative embodi- 35
       ments are possible without departing from the trne scope and
       spirit of the invention. The embodiments discussed wen: cho-
       sen and described to provide the hest illustration of the prin-
       cip les of the invention and its practical application to thereby
       enable one of ordinarv skill in the art to use the invention iu 4 0
       various embodiments· and with va rious modifica tions as are
       suited to the particular use contemplated . All such modifica-
       tions and variations are within the scope nf the invention as
                                                                            wherei n R3 is one of a -OH and ~-OH, and li1rther comprising
       determined by the appended claims when interpreted in
                                                                            administering the DI JEA derivative wit h creatine.
       accordance with the breadth to which they are fairly, legally, 45
       and equitab ly entitled.                                                                     * * * * *
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 40 of
                                      64
                Case 1: 15-cv -03887- RWS
                                                                        Docu    mlllil 1~111111111i1l1l111111rt11i1!111 111111ilr 11111111)[l~I 1111 1111
                                                                                                               US008338399B2


       02)    United States Patent                                                        (JO)    Patent No. :                US 8,338,399 B2
              Marchewitz                                                                  (45 )   Date of Patent:                      Dec. 25, 2012

       (54)    USE OF DHEA DERIVATIVES FOR                                                  5.744.462    A       411998    Schwartz cl al.
               EN IIANCl NG PU YSlCAL PERFORMANCE                                           5.776,923    A       711998    Labrie
                                                                                            5.804,576    A       911998    Schwartz ct al.
                                                                                            5,948,434    A       911999    Labrie
       (75)    Inventor:         Eric M arc hewitz, 1.-:is Vegas, NV (US)                   6,153.606    A      I 112000   Lardy ct al.
                                                                                            6.368,617    Bl      412002    !lastings ct al.
       (73)    Assignee:         P rop r k ta 11' W e ll ness, LLC. La s Vegas.             6.489 ,313   BI     IV2002     Lardy et al.
                                 NV (US)                                                    6,586.417    Bl      712003    Abraham
                                                                                            6,667.299    Bl     1212003    Ahlemelal .
                                                                                            6,794,374    Bl      9i2004    Weeks
       (")     Notice:           Subject to any disclaimer, the term of this                6,924,274    fl2     812005    T.arrly ct al.
                                 patent is e xtended or adjusted under 35                   6.964,954    B2     I !12005   Dalko cl al.
                                 U.S.C. 154(6) by 0 days.                                   7,002,028    B2      212006    White c'! al.
                                                                                        2004/0001817     Al       J/2004   Giampapa
       (21)    Appl. N o.: 13/160,061                                                   2006/0241093     Al     1012006    Marchewitz cl al.
                                                                                                             OTIIER PUBLICATIONS
       (22)    Filed:            ,Jun. 14, 2011
                                                                                      Mottrnm a.net George, Bai ll icre's Clinical Endocrinology and
       (65)                          Pr ior P ubl icat io n Da ta                     Mctabolism,2000; 14( I):55-69.•
                                                                                      Brose ct al .. Crc.1tinc supplementation enhances isometric Strength
               US 2011 /0245216 Al                  Oct.6. 2011                       and body composition improvements following s1rcngtJ1 exercise
                                                                                      training in older adults. J. Gcrontol. A Biol. Sci. Med . Sci . 58:1 1-9
                           Related U.S. App lication Da t a                           (2003).
                                                                                      Correspondence from J. McCormack to E. Marchcwitz, sen! on Jul. 7,
       (62)    Division of application No . I 1/411.530. filed on Apr.                20 11. regardi ng U.S . Appl. No. l li41 l,530 .
               26. 2006, nuw Pat. Nu. 8,084.446.                                      Klimstra cl al.. The synthesis of 3f3-hydroxycstr-4-cn -17 -one and
                                                                                      3f3-hydroxyandrost-4-en-17 -onc. Steroids 10(4 ):4 11-24 ( 1967).
       (60)    Provisional appli<.:alion No . 60/674,525. !ile<l on Apr.
                                                                                      Restriction Requirement from U.S. Appl. ~o . I l/411,530, lilcrl May
               26, 2005, provisional ~pplication No. 60/694,813,                      28, 2009 .
               filed on Jun. 29. 2005 . provisional applica tion No .                 Rosenberg. Synthcscn in der reihe tier scxualhonnonc, Eidgenos-
               60/762.328. filed on Jan. 26. 2006 .                                   sischen Tc-chnical University in Zurich ( 1936).
                                                                                      Simpson et al., HIV-associated neuromuscular weakness syndrome,
       (51)    In t.Cl.                                                               AIDS 18: 1403-12 (2004).
               A61K 31156                       (2006.01)                             Nonfi nal Office Action , U.S. Appl. No. 11/4 11.530, mail dale Sep.
       (52)    U.S.CI.                  . ....... ...... ... 514/171 : 514/182         14, 201 I.
       (58)    Field of Classificatio n Sea rch .................. 514/171.
                                                                                      • cited by examiner
                                                              514/182
               See a pplication file for complete search history.
                                                                                      Primarl' Examiner - San-Ming [-Jui
       (56)                          References Cited                                 (74) Allorney. Agent. or Firm - Marshall , Gerstein & Bumn
                                                                                      U .P

              3,264,287
              3,501.504
                            A
                            A
                                 .
                           U.S. PATENT DOCUMENTS
                                      8' 1966
                                      3/ [970
                                                Anncr ct al. ...... .
                                                Klimslrn ct al.
                                                                        .. 540/31
                                                                                      (57)                        ABSTR<\.CT
                                                                                      A method is disclosed for administering a DHEA derivative
              4,587.235     ;\        5/1986    Bi!tlcrct al.                         or a physiolngically acceptable salt. ester or e ther lherenf for
              4,634.694     ;\        1/1987    l.oozcn ct al.                        one of decreasing body weight, reducing adipose tissue,
              5.028,631     A         7/1991    Schwarlz el nl.
              5.079.377     A         1/1992    Yoshihama ct al.                      increasing endurance. as an anti-aging compound and gener-
              5,424,463     A         6 11995   Lardy ct al.                          ating production of red blood cells.
              5,52 1.167    A         511996    Gobbini ct al.
              5,585.371     ,\       [2/ 1996   lardy                                                        12 C laims, No l)rawings
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 41 of
                                      64
               Case 1:15-cv-03887-RWS Document 1-2 Filed 11/06/15 Page 2 of 4



                                                                us 8,338,399 82
                                        1                                                                       2
                USE OF DHEA DERIVATIVES FOR                                 convert the much of the supplemeutaiy DHEA into DHEA
             ENHANCJNC. PHYSICAi. PF:RFORMAN<:E                             sulfotc, which is quickly excreted from the body and is not
                                                                            effective as an anti-aging, muscle-building or fat reduction
                         RELA!"E,l) Al'l'LICATIONS                          compound. In addition , l)HEA su lfate docs not restore the
                                                                        5 balance of the adrenal steroids discussed above. As a result,
          1l1is application is a divisional of U.S . patent application     frequent and larger doses of DHEA must be tak<:n.
       Ser. No. 11/411,530. filed Apr. 26. 2006. the disclosure of             DHI::A is also metabolized in the body to one of several
       which is hereby expressly incorporated by reference. U.S.            compounds including, for example. etiocholanolonc (5-beta•
       patent application Ser. No. J 1/411,530 claims priority benefit      androstan-3-alpha-ol-17-one), beta etiocholanolone (5-beta-
       of U.S. provisional patent applications No. 60/674,525. filed 1n androstan-3-beta-ol-17-one), androsterone (5-alpha-an·
       on Apr. 26, 2005, No. 60/694,813 filed Jun.29.2005, and No.          drostan-3-alpha-ol-17-one),       epiaudrosterone           (5-alplw-
       60/762.328 filed Jan . 26.2006, and the present divisional also      androstan-3-beta-ol- 17-one),        7-keto-DHEA.             7-alpba-
       claims the benefit of the tiling dates of these provisional          hydroxy-DI-IEA. 7-beta-hydroxy-DHEA. androstenedione.
       applications.                                                        estmnc and cstradiol.
                                                                        15     There is great individual variability in the metabolism of
                        FIELD OF THE JNVENTJON                              oral DBE.A.. The Dl-lEA metabolites estrone and estmdiol can
                                                                            result in negative estrogenic side effects for males including
          111is invention relates to use of derivatives of dchydroepi-      growth of male breast tissue. known as gynecomastia. Some
       androsterone (3-beta-hydroxy-5-androst-J-en-17-one or                individuals have poor bioavailability of DI !EA as a result of
       simply "DI ]EA.") to enhance physical performance, and more 2n sulfotion in the liver, and large doses must be taken to dicit
       particularly to the use of DHEA derivatives for anti-aging           anv desired effects. These incre::tsL'<.l doses o f DHEA can
       benefits, decreasing body weight, reducing adipose tissue,           re;ult in increased conversion to estrone and estradiol. with
       and increasing endurance.                                            resulting negative side effects.
                                                                               It would be desirable to provide compounds wh.id1 can be
                  UACKGROUND OF Tl IE INVENTION                         25 used to help provide the beneficial effects of high DHEA
                                                                            levels in the body for extended periods of time. yet reduce the
          ·tbe adrenal gland produces many steroid honnones . These         undesired O1-IEA side elli::cts discussed above .
       steroid hom1ones play a major role in many body processes
       including, for example, skeletal muscle growth. red blood cell                     SUMMARY OF THE INVENTION
       production (erythropoiesis ), regulation of glucose and insulin 31)
       levels and cellular ag.ing . 1l1e steroids produced by the adre-        In accordance with a first aspect. a method is disclosed for
       nal glond can be divided into three groups: glucocorticoids,         administering a DHEA derivative or a physiologically accept-
       which influence carbohydrate metabolism; mineralocorti-              able salt, ester or ether thereof for decreasing body weight,
       coids. which contml electrolyte and water balance; and sex           reducing adipose tissue. increasing endurance, as an anti -
       steroid honnones . Glucocor1icoids such as cor1isol regulate 35 aging compound and/or incre.1sing production of red blood
       catabolism of skeletal muscle proteins into amino acids.             cells.
       These amino acids are then transported to the liver and con-            From the foregoing disclosure and the following more
       ve11ed into glucose during gluconeogenesis. Excessive                detailed description of various preferred embodimems it will
       amounts ofglucocor1icoids can result in h.igherblood glucose         be apparent to those skilled in the art that the present invention
       and insulin levels and can contribute to increased body fat and 4(1 provides a significant advance in the methods of administer-
       type II diabetes. Glucocorticoids are also known to play a role      ing anti-aging compounds. for decreasing body weight and
       in the aging process by increasing cellular and mitochoudrial        reducing adipo se tissue. and increasing endurance. Addi-
       breakdown.                                                           tional features and advantages of various preferred embodi-
          ·me second group of adrenal steroids. the mineralocorti -         ments will he better understood in view of the detailc'<.l
       coids such a s aldostcrone help the body to retain sodium and 45 description provided below.
       water. Excesses of mineralocorticoids can result in hyperten-
       sion and cardiovascular disease.                                               DETAI LED DESCRIPTION OF CERTAJN
          1l1e third group of adrenal steroids include androgens and                        PREFERRED EMBODIMENTS
       DI !EA. Adrenal androgens oppose the actions of glucocorti •
       coids mid result in skeletal muscle anabolism (the opposite so          11 will be apparent to those skilled in thte art, that is . to those
       action of catabolism). reductions in blood glucose and insulin       who have knowledge or experience in this area of technology
       levels, reduction in body fat, aud are believed to decrease lhe      that many variations are possible for the method of adminis-
       rate of cellular aging and increased red blood cell production.      tering DHEA derivatives for enhancing physical perfor-
       DHEA production by the adrenal glands is known to decline            nrnnce . 111e following detailed discussion of various alterua-
       markedly as aging progresses.                                    55 tive and preferred features and embodiments will illustrate
           With normal younger adults, all three groups of adrenal          the general principles of the invention with reference to
       steroids are produced in a healthy balance. However. as              improved methods of enhancing physical performance by
       people age. less DHRA is produced resulting in relatively            administering DHEA derivatives as orally available dietary
       greater amounts of glucocor1icoids and mineralocorticoids            supplements . Other embodiments suitable for other applica-
       and disrnption of this balance.                                  6•' lions will be apparent to those sk illed in the at1 given the
          DH EA supplementation is believed be useful in treatment          benefit of this disclosure.
       ofagingm1d obesity and to stimulate crythropoiesis and skel-            As used herein. a derivative of a compound refer, to a
       etal muscle anabolism. In addition. supplemental DHEA can            species having a chemical structure that is similar to the
       help restore the balm1ce of adrenal steroids.                        compound , yet containing a chemical group not present in the
          DHEA is conunonly used as a dietary supplement. Unfor- 65 compound ancVor clelicient of a chemical group that is present
       lunately. DHEA is mpidly metabolized by liver enzymes                in the compound. The substance to which the derivative is
       referred to :,s sulfotransferases . Sulfotransferases r:,pidly       compared is known as the "parent" substance. I-Jere. for
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 42 of
                                      64
               Case 1:15-cv-03887-RWS Document 1-2 Filed 11/06/15 Page 3 of 4



                                                              us 8,338,399 82
                                      3                                                                         4
       example, the parent compound is the androstanc steroid
       DI-IF.A. A derivative may he made hy mod ification of the
       parent compound or by syn thesis from other starting materi-
       als that are not similar to the parent.
          DHEA deriv.ilivcs disclosed herein are advantageous in
       that they last longer in the body and are resistant to conversion
       to eslmdiol and estrogen, thereby advantageously providing
       the benefits of supplemental DHEA (including anti-aging                                 HO
       benefits. decreased body weight. reduction of adipose tissue,       10
       increased endurance and/or increasing production of red
       blood cells) while reducing the negative side effects. Long-                 Long lasting DI-IEA derivatives also include the androstan
       lasting DHEA derivatives are ofthc general formulas shown                 compound, 3-alplw-hydroxy-5-alpha-androstan-7, 17-dione.
                                                                                 or any salts, esters or ethers thereoJ; reproduced immediately
       below. starting with the androst-1 ens:
                                                                                 below:
                                                                           l5




                                                                           15
                      R,
                                                                                   Long lasting DHEA derivatives also include I 9-noran-
                                                                                 drnst-4-en compounds according to the general frmnula:
                                                                           30
         wherein R3 is one of a -OH, 13-0H, RS is one of ul:-1 and l3H,
           and R7 is one of Hand CH,. DHEA derivatives made
           according to the above fonnula can consist of 3-alpha-
           hydroxy-5-alpha-androsl-l-en- 17-one,           3-beta-hy-
                                                                           35
            droxy-5-alpha-an<lrost-l-en-17-oue. 3-alpha-hytlroxy-
            5-alplw-7-alpha-methyl-androst-l-en-17-one. 3-beta-
            hyuroxy-5-alpha-7-alpha-111ethyl-amlms1-l -cn-l 7-nne,
                                                                                               R.,
            3-alpha-hydroxy-5-beta-a.ndrosl-1-en- 17-one, 3-beta-
            hydroxy-5-bcta-androst-l-cn-17-onc,          3-alpha-hy- 40
            droxy-5-beta-7-alpha-methyl-androst-I-cn-17-onc, and                   wherein R3=onc of is a-OH , 13-01-1. DHEA derivatives
            3-beta-hydroxy-5-bela-7-alpha-methyl-androst-l -en-                        made according lo the above formula can consist of
            17-one, along with any salts, esters or ethers thereof.                    3-beta-hydroxy-norandrost-4-en-l 7-one and 3-alpha-
                                                                                       hydroxy-nornndrost-4-en-l 7-one or any salts. esters or
         Long lasting DHEA derivatives also include the following
                                                                                       ethers thereat:
       androst-4-cns:                                                      45
                                                                                   Long lasting D1-JE:\ derivatives also include l 9-nornn-
                                                                                 dro st-5-en compounds according to the general formula:


                                                                           50




         wherein R3=onc of is u-01-l. ~-OU. DHEA derivatives
           made according to the above fommla ca n consist of                       wherein R3=one of is a-OH. ~-01-l. DHEA derivatives
           3-bcta-hydroxy-androst-4-cn-17-onc and 3-a lpha-hy-             G<l
                                                                                       made according to the above formula can consist of
                                                                                       3-beta-hydroxy-norandrost-5-cn-l 7-one and 3-alplrn-
           droxy-androst-4-cn-17-one along with any sa lts. esters
                                                                                       hydroxy-norandro st-5 -en-17-one or any salts. esters or
          or el hers thereof.
                                                                                       ethers thereof.
         Long lasting DHEA derivatives also include the androst-                    In accordance with conventional steroid carbon number-
       5-en compound: 3-bcta-hydroxy-7-a lpha-methy l-androst-5-           65    ing, an atom or functional group attach<XI to a ring depicted
       cn-17-one. or any s,ilts. esters or ethers thereof. rcprodm:ei..l         herein is tenneda (alpha) ifit lies below the plane of the paper
       immediately below:                                                        or B(beta) if it lies above the plane of the paper. When R3
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 43 of
                                      64
               Case 1:15-cv-03887-RWS Document 1-2 Filed 11/06/15 Page 4 of 4



                                                            US 8,338,399 B2
                                      5                                                                   6
       and/or R7 have one functional group listed, it is understood
       that the fourth bond to tbe carbon is hydrogen. Other related
       DHEA derivatives suitable for administering anti-aging com-
       pounds, for decreasing body weight and reducing adipose
       tissue. for increasing production of red blood cells and/or 5
       increasing endurance will be readily apparent to those skilled
       in the art, given the benefit of this disclosure.
          All of the naturally occurring DHEA derivative com-
       pounds disclosed herein would preferably be administered                          R;
       orally mixed with solid or liquid caniers in appropriate unit 10
       <loses.
          111e preferred amount of the active ing.redient that is to be wherein R3 is one of a-OH and 13-0I-I. R5 is one of u-H and
       administered, would dcpend on various factors such as the        13-1-1, and R7 is one of u-H and P-1-:1.
       age and weight of the user. An effectivc ora l daily dosage of       2. "Die method of claim 1 wherein the DHEA derivative is
       the <lcscribL'(I DHEA derivatives can comprise 50-2000 mg 15 administered in one of the following ways: ora lly, transdcr-
       daily, and most prelcrably about 100-800 mg daily . .'\ pre-     mally, i11tranas.11ly, by injection, suhlingually. and transrec-
       ferred embodiment might be to administer the oral dose as a      tallv.
       soft gelatin capsule or oral liquid suspension, either in two to       3.
                                                                               ·n1e method of claim 1 wherein the DI-IEA derivative is
       three divided doses per day (i.e., 50 to 400 mg twice per day.   administered in the form of a gel capsule.
       or 25 mg to 200 mg four times per day). The DHEt\ deriva- 20         4. The metho<l of claim J further comprising administering
       tives as disclosed herein may also be administered transdcr-     the D1-JEA derivative with cre.1tine.
       mally using acceptable liquid vehicles, sublingually, tr;m-          5. A method of administering a DHEA derivative or a
       srectally (by suppository) intranasally. intravenously.          physiologically acceptahle salt, ester or ether thereof as a
       subcutaneously, o r by intramuscular injection. The DI-IE.'\     cumpoun<l that provides at least one of anti-aging adrenal
       derivatives as disclosed herein may also be mixed with 25 hormonal balance. decreased body weight. reduction of adi -
       dietary supplements such as creatine if desired.                 pose tissue, increased endurance. skeletal muscle growth. and
                                                                        increased production of red blood cells, of one of the follow-
                                EXAMPLE I                               ing genera l fonnulae:

       Capsules. l kg of the Dl-lEA derivative. 3-beta-hydroxy-no-      30
       randrost-4-en-17-onc is mixed with microcrystalline cellu-
       lose, and placed into I 0,000 hard-gelatin capsules. Each cap-
       sule contains 100 mgof3-beta-hydroxy-norandrost-4-en-l 7-
       one.
                                                                        35
                               EXAMPLE2

       Capsules. I kg of the DHEA derivative 3-beta-hydroxy-no-
       randrost-5-en-17-onc is mixed with 5 kg of creatine and
       placed into I 0,000 hard-gelatin capsules. Each capsule con- 40
       ta ins 100 mg of 3-bcta-hydroxy-norandrost-5-en-l 7-one and
                                                                          wherein R3 is one ofu-O1-l and P-OH, R5 is one ofa-H and
       500 mg ere.mine.
                                                                          13-1-1. and R7 is one of u-1-1 and B-1-1.
           From the foregoing disclosure and detailed description of          6. TI1e method of claim 5 wherein the Dl-lEA derivative is
       certain pretcrred embodiments. it will he apparent that vari-
                                                                          administered in one of the following ways: orally, transder-
       ous mo<lifkations, additions and other alternative embodi- 45 mally, intrairnsally, by injection, suh lingually, and transrcc-
       men ts are possible without departing from the true scope and
                                                                          tallv.
       spirit of the invention. The embodiments discussed were cho-
       sen and described to provide the best illustration of the prin-
                                                                              7. TI1e method of claim 5 wherein the Dl-lEA derivative is
                                                                          administered in the form of a gel capsule.
       ciples of the invention and its practical application to thereby
                                                                             8. The method of clnim 5 farther comprising administering
       enable one of ordinarv skill in the art to use the invention in so the IJHEA derivative with cre.1t inc.
       various embodiments· and with various modifications as arc
                                                                              9.111e method of claim 5 wherein the DHEA derivative is
       suited to the particular use contemplated. All such modific.1-
                                                                          administered as a daily dosage between about 50 mg and 2000
       1ions and variations arc within the scope of the invention as
                                                                          mg .
       determined by the appended claims when interpreted in                  10. The method of claim 5 wherein the D1-JEA derivative is
       accordance with the breadth to which they are fairly. legally. 55 administered as a daily dosage between ~bollt I 00 mg and 400
       and equitably entitled .                                           111g .
           What is claimed is:                                                .11. The method of claim 5 wherein the DI-IE.'\ derivmive is
           1. A method of administering a DHEA derivative or a            administered as a daily dosage be tween about 50 mg to 200
       physiologically acceptable salt, ester or ether thereof as a       mg twice per day.
       compound that provides at least one of anti-aging adrenal 60           12 . ·n1e method of claim 5 wherein the DHEA derivative is
       honnonal balance. decreased body weight. reduction of adi-         administered as a daily dosage between about 25 mg to 100
       pose tissue . increased endurance. skeletal muscle growth. and     mg four times per day.
       increased production or red blood cells. of the general for-
       mula:                                                                                       * * * * *
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 44 of
                                      64
                     Case 1:15-cv-03887 -RWS Document     1-1 Fi led 11/06/15
                                                 · GTx Press rl' el ease
                                                                                                 Page 1 of 7
11/5'2015




 LIi❖ MERCK ;(/index.html)                                      Menu
                      Beu i:ll
                           1




 Licensing
       MRL BD&L Leadership (/licensing/meet-licensing-leadership.html)

       Licensing Contacts (/licensing/contact-us/home.html)

       Partners (/licensing/our-partnership/voice-partners.html)

       News & Events (/licensing/news-and-events/home.html)

 GTx Presents Phase II Ostarine (MK-2866) Cancer Cachexia Clinical Trial
 Results at Endocrine Society Annual Meeting
 Ostarine Improved Lean Body Mass and Muscle Perfonnance in Patients with Cancer
 Cachexia
 WASHINGTON. June 11. 2009 - (Business Wire) - GTx. Inc. (Nasdaq: GTXI - News) today announced results of a Phase II clinical
 trial evaluating Ostarine™ (MK-2866). an investigational selective androgen receptor modulator (SAAM). in patients with cancer
 induced muscle loss. also known as cancer cachexia. In the study: Ostarine treatment led to statistically significant increase in
 lean body mass (LBM) and improvement in muscle performance measured by stai r climb in patients with cancer cachexia
 compared to baseline in both the Ostarine 1 mg and 3 mg treatment cohorts. These study resu lts were the subject today of an
 oral podium presentation at the 2009 Annual Meeting of the Endocrine Society in Washington.
 In the study, Ostarine met the primary endpoint of LBM. measured by a dual energy X-ray absorptiometry (DEXA) scan. by
 demonstrating statistically significant increases in LBM compared to baseline in both the Ostarine 1 mg and 3 mg treatment
 cohorts. Specifically, the change from baseline in LBM for the placebo. 1 mg and 3 mg treatment groups was 0.1 kg (p=0.874
 compared to baseline). 1.5 kg (p=0.001) and 1.3 kg (p=0.045). respectively, at the end of the 16-week trial.
 "Approximately half of all cancer patients suffer from the devastating effects of cancer induced muscle loss. Increasing lean
 body mass may improve patients' quality of lite and even their response to cancer treatment." said Adrian Dabs. MD. MHS. an
 investigator in the Phase II clinical trial of Ostarine and Professor of Medicine and Oncology, The Johns Hopkins University
 School of Medicine. "These Phase II results demonstrate the potential of a SARM to fi ll an important unmet need as there are
 currently no FDA-approved therapies available for cancer cachexia."
 GTx and Merck & Co., Inc. are collaborating to develop Ostarine as part of a broader SARMs clinical development program.
 SARMs are a new class of drugs with the potential to treat musculoskeleta l conditions including cancer cachexia and
 sarcopenia-the loss of skeleta l muscle mass resulting in reduced physical strength and abi lity to perform activities of daily
 living.
http://www.merck .comnicensing/ne1Ns-and-events/gtx-press-release.html                                                             1/3
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 45 of
                                      64
                     case 1:15-cv-03887-RWS Document 1-3 Filed 11/06/15 Page 2 of 7
11/5/2015                                                               GTx Press Release

"We are encouraged by results of this Phase II trial in patients with cancer cachexia, where Ostarine showed significant
improvements in lean body mass in both treatment cohorts," said Mitchell S. Steiner, MD, CEO of GTx. "We look forward to our
continued partnership with Merck on the SARM program , and to evaluating the full potential of our lead product candidate
Ostarine in conditions such as cancer cachexia, sarcopenia, and other muscle wasting conditions."
Cancer cachexia is the severe and progressive loss of muscle that occurs in cancer patients and is responsible for at least 20
percent of cancer deaths. An estimated 410,000 patients in the U.S. are diagnosed with cancer cachexia each year. Currently,
there are no drugs approved for the treatment of cancer induced muscle loss.


Study Summary
159 cancer patients with non-small cell lung cancer. colorectal cancer. non-Hodgkin 's lymphoma. chronic lymphocytic leukemia,
or breast cancer were randomized in the placebo-controlled study at 35 sites in the U.S. and Argentina . Participants received
placebo, 1 mg or 3 mg Ostarine once daily for 16 weeks. Average weight loss prior to entry among all subjects was 8.8 percent
and patients were allowed to receive standard chemotherapy during the trial. The drop-out rate during the trial was 33 percent.
lower than the expected 50 percent rate observed in other cancer supportive care clinical trials.
The study also met the secondary endpoint of muscle function (performance) as measured by a 12-step stair climb test
measuring speed and calculating power, with each Ostarine treatment arm demonstrating a statistically significant average
decrease in time to completion and average percentage increase in power exerted. The change from baseline in stair climb
power in the placebo. 1 mg and 3 mg treatment groups was 0.23 watts (p=0.66 compared to baseline). 8.4 watts (p=0.002) and
10.1 watts (p=0.001). respectively. Statistically significant decreases from baseline in stair climb time were also observed. No
improvement in speed or power was observed for the placebo group. There were no improvements in the endpoints of grip
strength and gait speed.
The incidence of serious adverse events, deaths and tumor progression were similar among placebo and the treatment cohorts.
The most common side effects reported among all subjects in the trial were fatigue, anemia, nausea, and diarrhea.


About Cancer Cachexia
Cancer induced muscle loss occurs in about 50 percent of cancer patients and may lead to loss of protein stores, severe
weakness and fatigue, immobility, loss of independence, and an inability to tolerate and respond to cancer treatments. Cancer
induced muscle wasting is responsible for at least 20 percent of cancer deaths. There are no drugs currently approved for the
treatment of cancer wasting.


About GTx
GTx, Inc., headquartered in Memphis, Tenn., is a biopharmaceutical company dedicated to the discovery, development, and
commercialization of small molecules that selectively target hormone pathways to prevent and treat cancer. fractures and bone
loss. muscle loss and other serious medical conditions. GTx has completed a pivotal Phase Ill clinical trial evaluating toremifene
citrate. a selective estrogen receptor modulator. or SERM, at an 80 mg dose for the prevention of bone fractures and treatment
of other estrogen deficiency side effects of androgen deprivation therapy in men with prostate cancer. GTx has applied for
marketing approval in the United States for toremifene 80 mg and. if approved, plans to commercialize toremifene 80 mg in the
U.S. GTx is also developing toremifene citrate at a 20 mg dose in a Phase Ill clinical trial for the prevention of prostate cancer in
high risk men with high grade prostatic intraepithelial neoplasia, or PIN. GTx and Ipsen have entered into a development and
collaboration agreement for toremifene citrate in all indications except breast cancer for Europe and the Commonwealth of
Independent States (CIS). In December 2007, GTx and Merck & Co., Inc. formed a collaboration to discover and develop
selective androgen receptor modulators, or SARMs. a new class of drugs with the potential to treat sarcopenia. which is the
loss of skeletal muscle mass resulting in reduced physical strength and ability to perform activities of daily living, as well as

http://www.merck.com/licensing/news-and-eventsigtx-press-release.html                                                              2/3
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 46 of
                                      64
                      Case 1:15-cv-03887-RWS Document 1-3 Fi led 11/06/15 Page 3 of 7
11/5/2015                                                                       GTx Press Release

cancer cachexia (cancer induced muscle loss) and other musculoskeletal wasting conditions. GTx and Merck are evaluating
multiple SARM product candidates. including Ostarine™ (designated by Merck as MK-2866) and MK-0773 for a variety of
musculoskeletal wasting indications including sarcopenia and cancer cachexia. In the second half of 2009, Merck and GTx
expect to complete an ongoing Phase II clinical trial evaluating MK-0773 in sarcopenia. GTx also is conducting a Phase I clinical
trial evaluating GTx-758, an oral luteinizing hormone inhibitor, for first line treatment of advanced prostate cancer.
                                               Next Press Release » (adimab-press-release.html)




       Copyright (/policy/copyright/home.html)© 2009-2015 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
       All rights reserved .

                     Privacy (/about/how-we-operate/privacy/home.html) Terms of Use (/policy/terms-of-use/home.html)    Site Map (/map/home.html)
       '. ~e
           "=~ TRUSTe
               APEC Pdo cy
                           •
                                                     ·e · .
                                                     ,f:t """? TRUSTe •
                                                            C•rhfu,o Priv,H y


       (http://privacy.truste.com/privacy-           (http://privacy.truste.com/privacy-
       sea I/Merck-and-Co-, -I nc-/va Iidation?      seal/Merck-and-Co-,-lnc-/val idation?
       rid= 7437b42b-c947-434e-b 1f5-                rid= 7437b42b-c94 7-434e-b 1f5-        (http://www.essentia laccessib iIi ty .com)
       db06d0327616)                                 db06d0327616)
                                  I]     (https:/ /www.facebook.com/MerckBeWell)           J. . (https://twitter.com/merck)
                                                                                                    (https://www.Iinkedin.com/ company/ merck)




http:f/www.merck.comnicensinglnews-and-events/gtx-press-release.html                                                                                3/3
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 47 of
                                      64
             case 1:15-cv-03887-RWS Document 1-3 Fi led 11/06/15 Page 4 of 7




                                                   G
     GTx Presents Results from Enobosarm POWER Trials for the Prevention
     and Treatment of Muscle Wasting in Patients with Non-Small Cell Lung
     Cancer at 1sth World Conference on Lung Cancer

     Enobosarm had a significant effect on Lean Body Mass (LBM) and stair climb
     power (SCP) through Day 84 and 147 in POWER1 trial (platinum plus taxane)
     using a longitudinal continuous variable analysis
     Enobosarm had a significant effect on Lean Body Mass (LBM) through Day 84
     and 147 in POWER2 trial (platinum plus non-taxane) using a longitudinal
     continuous variable analysis
     Patients who had a           ~   1kg increase in LBM demonstrated a significant
     advantage in Stair Climb Power (SCP)
     Findings from both trials show that maintenance or improvement in LBM
     improves survival by landmark analysis

     October 24, 2013 07:30 AM Eastern Daylight Time

     MEMPHIS , Tenn.--(BUSINESS WlRE)--GTx, Inc. (Nasdaq-: GTXI) announced today that a poster presentation ,
     entitled Results from two Phase 3 randomized trials of enobosarm, a selective androgen receptor modulator
     (SARM), for the prevention and treatment of muscle wasting in patients with non-small cell lung cancer
     (NSCLC) receiving chemotherapy, will be given by Jeffrey Crawford , M.D., Chief, Division of Medical Oncology
     at Duke University School of Medicine, and principal investigator for the POWER 1 (platinum plus taxane) and
     POWER2 (platinum plus non-taxane) trials , which were chemotherapy add-on placebo controlled studies.


     Top line results from the POWER trials showed that enobosarm 3 mg once daily had a significant effect on LBM
     through Day 84 and 147 in both trials , compared to placebo (taxane:p=0.0003 and <0.0001, respectively; non-
     taxane : p=0 .0227 and 0.0036, respectively , using a continuous variab le analyses). By the responder analysis , a
     larger proportion of patients receiving enobosarm maintained or increased LBM at Day 84 and 147 in both
     clinical trials (taxane:p=0 .036 and 0.026;non-taxane :p=0:113 and 0.013) , as compared to placebo . Additionally ,
     the POWER 1 clinical study met the pre-specified endpoints for the European regulatory agency, using the
     longitudinal continuous variable analysis. As compared with placebo, enobosarm treated patients in POWER 1
     achieved the primary endpoint in SCP through Day 84 (p= 0.0185) and the secondary endpoint of SCP through
     Day 147 (p=0.0486).


     In a post-hoc analysis , regardless of treatment, patients With a 2: 1kg increase in LBM were more likely to
     demonstrate at least a 10% increase in SCP compared to patients who did not have a 2: 1kg increase in LBM
     (taxane : 43.7% vs 29 .3% , p=0 .02 50 ; and non-taxane: 40.5% vs 26.5%, p=0 .0321). Importantly , a larger
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 48 of
                                      64
              Case 1 ·15-cv-0'.i887- RWS Document 1-3 Filed 11/06/15 Paae 5 of 7
     proportion 6feno1iosarm trealec.f pat1enfs , with 1kg or greater increases in LBM , demonstraled at least a 10%
     increase in SCP (taxane: p=0.0698 , ~1 kg 46.4% , <1 kg 29.6%; and non-taxane: p=0.0335, ~1 kg 39.6%, <1 kg
     20.4%), while this same trend was not observed in placebo treated patients (taxane: p=0.3149, ~1 kg 38 .7% ,
     <1 kg 29.0% ; and non-taxane : p=0 .2852, ~1 kg 41.5%, <1 kg 31 .3%). Th is observation suggests that SCP
     improvements, in both trials , may be related to enobosarm increases in LBM.


     Post-hoc landmark survival analyses at Day 84 suggest improved survival in patients who maintained or
     increased LBM in both clinical trials, regardless of treatment. As required by the study protocols , the final
     survival analysis will be completed after 450 deaths have been observed among patients in the studies.


     Enobosarm was very well tolerated in both clinical trials. Although only minor differences in adverse events
     were observed between the groups treated with enobosarm 3 mg and placebo in the POWER1 and POWER2
     trials , there were notable differences in the adverse event profile between studies with anemia and other
     hematologic toxicities more prevalent in the POWER2 (platinum plus non-taxane) clinical trial.


     Abstract ID : 2266 : Results from two phase 3 randomized trials of enobosarm, selective androgen receptor
     modulator (SARM), for the prevention and treatment of muscle wasting in NSCLC. NSCLC Novel Therapies
     Poster Session 3 (P3.11-026), Wednesday, October 30, 2013, from 9:30 AM -2 :30 PM AEDT in the Exhibit Hall,
     Ground Level at the 15 th World Conference on Lung Cancer being held by the International Association for the
     Study of Lung Cancer in Sydney, Australia.


     About The POWER Trials


     A 3 mg dose of enobosarm was studied in two Phase 3 clinical trials to prevent and treat muscle wasting in
     patients with NSCLC . In each of these placebo controlled , double blind , add-on clinical trials , approximately
     325 patients with stage Ill or IV NSCLC were randomized to oral daily doses of placebo or enobosarm 3 mg at
     the time they began first-line standard platinum doublet chemotherapy. The POWER trials were designed to
     assess the effect of enobosarm versus placebo on maintenance or improvement of total LBM (muscle)
     assessed by Dual-energy X-ray Absorptiometry (DXA) and improvement in physical function measured by SCP.
     Durability of enobosarm treatment was assessed at five months. Secondary endpoints included an assessment
     of whether enobosarm-treated patients had an improved quality of life and reduced healthcare resource
     utilization compared to placebo . Overall survival is being assessed as an additional safety endpoint. GTx
     announced early this year that the FDA has designated enobosarm for the prevention and treatment of muscle
     wasting in patients with NSCLC as a Fast Track development program.


     About Cancer-Induced Muscle Wasting


     Cancer-induced muscle wasting begins early in the disease process , resulting in decreased physical function
     and other detrimental consequences, such as fatigue and weight loss, which can contribute to disability,
     reduced quality of life and shorter overall survival, compared with patients without muscle loss. There are
     currently no drugs approved for the prevention and treatment of muscle wasting in patients with cancer.


     About Non-Small Cell Lung Cancer


     The American Cancer Society estimates about 228 ,190 new cases of lung cancer will be diagnosed in the
     United States in 2013 , and approximately 85 to 90 percent of these are non-small cell lung cancer.
     Approximately 159 ,480 Americans are expected to die from lung cancer this year.

     AboutGTx


     GTx, Inc., headquartered in Memphis, Tenn. , is a biopharmaceutical company dedicated to the discovery,
     development, and commercialization of small molecules for the treatment of cancer, cancer supportive care ,
     and other serious medical conditions.
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 49 of
                                      64
              Case 1:15-cv-03887-RWS Document 1-3 Filed 11/06/15 Page 6 of 7
     Forward-Looking Information is Subject to Risk and Uncertainty


     This press release contains forward-looking statements based upon GTx's current expectations. Fo,ward-
     looking statements involve risks and uncertainties, and include, but are not limited to, statements relating to
     GTx's clinical trials forenobosarm (also known as Ostarine® orGTx-024). GTx's actual results and the timing of
     events could differ materially from those anticipated in such forward-looking statements as a result of these risks
     and uncertainties, which include, without limitation, the risks (i) that GTx will not be able to commercialize its
     product candidates if clinical trials do not demonstrate safety and efficacy in humans; (ii) that GTx may not be
     able to obtain required regulatory approvals to commercialize its product candidates in a timely manner or at
     all; (iii) that clinical trials being conducted by GTx may not be completed on schedule, or at all, or may otherwise
     be suspended or terminated; or (iv) that GTx could utilize its available cash resources sooner than it currently
     expects and may be unable to raise capital when needed, which would force GTx to delay, reduce or eliminate
     its product candidate development programs or commercialization efforts. You should not place undue reliance
     on these forward-looking statements, which apply only as of the date of this press release. GTx's quarterly
     report on Form 10-Q filed with the Securities and Exchange Commission on July 22, 2013 contains under the
     heading, "Risk Factors," a more comprehensive description of th ese and other risks to which GTx is subject.
     GTx expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any
     forward-looking statements contained herein to reflect any change in its expectations with regard thereto or any
     change in events, conditions or circumstances on which any such statements are based.


     Contacts
     GTx, Inc.
     Marc Hanover, 901-507-6915
     President and Chief Operating Officer
     mhanover@gtxinc.com
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 50 of
                                      64
                       Case 1:15-cv-03887- RWS Document 1-3 Filed 11/06/15 Page 7 of 7
11/5/2015                           GTx, Inc. enobosarm (Ostarine® or GTx- 024): Preventirg and Treatment Muscle Wastirg in Lurg Cancer Patients




                                                                                            Register for Updates          Contact Us


                                                                                                                               -~ ffl{HI•              -~
                   Overview
                   Enot>osarm - BreasI                                                                                                                                                  t'   ;Ji
                   Cancer (GTx-024)

                   SARO - Prosl ate
                                                                                                                                                                                             ·f
                   Cancer                                                                                                                                                                    '-
                   GTx•75S- Prostate
                   Cancer

                   Cinical Trials
                                                Enobosarm (Oslarine®, GTx-024) 1s the Company's lead product candidate and 1s being
                                                devebped for tv,o breast cance r Indications· as a targeted treatment for {i} eslrogen receptor
                                                positive (EA+) and androgen receptor posrtwe (AR+) breasl cancer, and (ri} AR+ lriple negative
                                                breast cancer (TNBC) . For both cinical !rials. the primary efficacy objective will be chnical
                                                benefit. which 1s defined as a complete response, partial response or stable disease.
                                                Enobosarm 1s a selective androgen receptor modulator, or SARM.

                                                In June 2015, the Company plans lo commence enroUment 1n an open-label, Phase 2 clinica l
                                                trial in patients with advanced AR+ Tnple Negatrve Breast Cancer. The study will enrol up to 55
                                                patients with the primary efficacy objec1ive defined as cbmcal benefit at 16 weeks

                                                In the lhird quarter of 2015, the Company plans to commence enrolment In an open~abel
                                                Phase 2 ctinical tna\ in pat.ems with ER+IAR+ advanced breast cancer. The study wiD enrol up
                                                lo 118 patients wrth the primary efficacy objeclwe defined as clinical benefit al 24 weeks.

                                                Historic al Overview
                                                   Steroidal androgens have been used to treat breast cancer (BC) pnor 10 the development
                                                   of SERMs (tamox1fen , raloxifene. and toremifene) and Als (exemestane, letrozo~. and
                                                   anaslrazole).
                                                   Testosterone and other steroidal androgens can be converted (aromalized) to estrogens ,
                                                   which can contribule to the proliferation of BC . Further, the side effects o f non-aromat1Zable
                                                   androgens (e.g , fluoxy mestercne) , inc luding masculinizing (facial and body hair growth,
                                                   deepening of voice) and other side effects (edema, aggression. acne), kmitE:d widespread
                                                   use.
                                                   Steroidal androgens, with response rates (regressron) or 20-25%. fell out of favor in the
                                                   1970s, due to a c ombination of increased efficacy (25-35% regression) and more favorable
                                                   side effect pronle of tsmoxten. [1)
                                                   The last 30-plus years of hormonal research has focused on anti-es trogen therapy with
                                                   SERMs, s teroidal and non -steroidal Als , and estrogen receplor down regulators for ER+-
                                                   BC.
                                                   Triple negative oreast cancer (TNBC) is a very aggressive disease and, as there are
                                                   currently no treatment options beyond chemotherapy , there 1s a s.gnrOcanl unmet need for
                                                   additional less toxic therapies.

                                                Current Clinica l Landscape or AR Targ et ing
                                                   The emergence and optimization of non-steroidal drugs aclJOg as agonis ts (1.e.. SARMs) or
                                                   antagonists (i.e., antiandrogens) have reinvigorated !he search for hormonal therapies
                                                   largeling the androgen receptor (AR) .
                                                   Physicians, expe rienced with the use of androgens for treatment of BC. continue to use a
                                                   course of androgens . loltowing failure of newer hormonal approaches, in order to delay
                                                   chemolherapy .
                                                   Multiple approaches to targeting lhe AR are currently" being evakJated, including traditional
                                                   androgen agonists and, more recenlly, androgen blockade.
                                                   Based on his torica l cinical data and preclinical evidence with SAR Ms, GTx be~eves !hat a
                                                   safe. non-steroidal SARM is a rational therapeutic approach targeting the AR in ER+ BC
                                                   patienls . who have demonslrated previous hormonal responsiveness, and in TNBC
                                                   pallents [1-2)

                                                Enob osarm f or ER+/AR+ BC and AR+ TNBC
                                                   Enobosarm Is a non-s teroidal AR agoms l that binds with high affinity and selectivity to the
                                                   AR, does not bind the estrogen receptor. and cannol be convened to estrogenK:
                                                   metabo~tes.
                                                   In postmenopausal women, sludies with enobosarm (3mg) have demonstraled a lack of
                                                   masculinizing and other side effects generany associated with steroidal and non*sleroidal
                                                   androgens. [31
                                                   In addition, enobosarm may offer added benefits. including increasing lean body mass,
                                                   improved performance, enhanced bbtdo. decrease in bone turnover {potentialti; resistant to
                                                   me1as1asis), and increased quality o1 life.
                                                   A 22 patient, proof of concept, Phase II trial (NCT01616758) In ER+ BC is completed and
                                                   preliminary data indicates feas,b~rty of continued development. (4]
                                                   Precknical data in multiple models of AR + TNBC cens suggests lhat enobosarm exh1b11s
                                                   strong anti-prolrferative effects both 1n vitro and 1n vivo . (2]

                                                1. Garay, JP and Park. BH , Am J Cancer Res. 2012. 2( 4): 434-45.
                                                2. Narayanan, Rel al.. PLoS ONE 9(7): e103202.
                                                3. Jones . Act al.. Drugs of the Future 2013. 38(5): 309-316 .fl
                                                4. ·Enot>osarm ror lhe Treatment or Metastallc, Estrogen and Androgen Recep!OI' Posilive,
                                                Breast Cancer·
                                                Final Results of the Primary Endpoint and Current Progression Free Survival
                                                Overmeyer, Bel al., San Anlorno Breast Cancer Symposium, 2014. {Abstract}




   ~14Gh.lne.                                                                                                                                   Home   Terms & Conditions   Careers   Sile Map




http://www.gtxinc.com/Pipeli ne/Ostari neM K2866.aspx?Sid=4                                                                                                                                        1/1
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 51 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 52 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 53 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 54 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 55 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 56 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 57 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 58 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 59 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 60 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 61 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 62 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 63 of
                                      64
Case 9:19-cr-80030-WPD Document 128-1 Entered on FLSD Docket 04/25/2019 Page 64 of
                                      64
